Exhibit 10.2
 
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of March 4, 2010
among
FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation,
D&D OF MINNESOTA, INC., a Minnesota corporation,
LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation, and
FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation
collectively, as the Borrowers
and each individually, as a Borrower
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and L/C Issuer and as a Lender
and
The Other Lenders Party Hereto
Loan Nos.: 04 2508 01
                     93-0909703
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section           Page  
 
                ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS     1  
1.01
  Defined Terms.     1  
1.02
  Other Interpretive Provisions.     27  
1.03
  Accounting Terms.     28  
1.04
  Rounding.     28  
1.05
  References to Agreements and Laws.     29  
1.06
  Times of Day.     29  
1.07
  Letter of Credit Amounts.     29  
 
                ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     29  
2.01
  Commitment to Make Loans.     29  
2.02
  Borrowings, Conversions and Continuations Loans.     31  
2.03
  Prepayments.     32  
2.04
  Repayment of Loans.     33  
2.05
  Interest.     33  
2.06
  Fees.     34  
2.07
  Evidence of Debt.     35  
2.08
  Payments Generally.     36  
2.09
  Sharing of Payments.     37  
2.10
  Letters of Credit.     38  
2.11
  Termination of Revolving Credit Loan Commitments.     46  
 
                ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     46  
3.01
  Taxes.     46  
3.02
  Illegality.     47  
3.03
  Inability to Determine Rates.     47  
3.04
  Increased Cost and Reduced Return; Capital Adequacy.     48  
3.05
  Funding Losses.     48  
3.06
  Matters Applicable to all Requests for Compensation.     49  
3.07
  Survival.     49  
 
                ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS     49  
4.01
  Conditions of Initial Credit Extension.     49  
4.02
  Conditions to all Credit Extensions.     51  
4.03
  Conditions to Revolving Credit Loan Increases.     51  
 
                ARTICLE V. REPRESENTATIONS AND WARRANTIES     53  
5.01
  Existence, Qualification and Power.     53  

i 



--------------------------------------------------------------------------------



 



                  Section           Page  
 
               
5.02
  Authorization; No Contravention.     54  
5.03
  No Consent or Other Action.     54  
5.04
  Binding Effect.     54  
5.05
  Financial Statements; No Material Adverse Effect.     55  
5.06
  Litigation.     55  
5.07
  No Default.     55  
5.08
  Ownership of Property; Liens.     56  
5.09
  Environmental Compliance.     56  
5.10
  Insurance.     56  
5.11
  Taxes.     56  
5.12
  ERISA Compliance.     57  
5.13
  Borrower Information; Subsidiaries, Etc.     57  
5.14
  Purpose of Credit Extensions; Margin Regulations; Investment Company Act;
Public Utility Holding Company Act.     57  
5.15
  Disclosure.     58  
5.16
  Compliance with Laws.     58  
5.17
  Business and Location.     58  
5.18
  Transactions with Affiliates.     59  
5.19
  Financing Statements; Perfected Security Interest.     59  
5.20
  Title; Sufficiency; No Liens.     59  
5.21
  No Further Disposition.     59  
5.22
  Principal Agreements.     60  
5.23
  Capitalization; Solvency.     60  
5.24
  Intellectual Property; Licenses, Etc.     60  
5.25
  Brokers and Financial Advisors.     61  
5.26
  Compliance with OFAC Rules and Regulations.     61  
5.27
  Foreign Assets Control Regulations, Etc.     61  
5.28
  FDA Properties; Minwood     61  
 
                ARTICLE VI. AFFIRMATIVE COVENANTS     62  
6.01
  Financial Statements.     62  
6.02
  Certificates; Other Information.     63  
6.03
  Notices.     65  
6.04
  Payment of Obligations.     65  
6.05
  Preservation of Existence, Etc.     66  
6.06
  Maintenance of Properties.     66  
6.07
  Maintenance of Insurance.     66  
6.08
  Compliance with Laws.     66  
6.09
  Books and Records.     66  
6.10
  Inspection Rights.     66  
6.11
  Conduct of Business.     67  
6.12
  Capitalization; Solvency.     67  
6.13
  Casualty and Condemnation.     67  
6.14
  Banks and Payments.     69  
6.15
  Equipment.     69  
6.16
  Escrows.     70  

ii 



--------------------------------------------------------------------------------



 



                  Section           Page  
 
               
6.17
  Taxes.     70  
6.18
  FDA Properties; Minwood     70  
6.19
  Further Assurances.     70  
 
                ARTICLE VII. NEGATIVE COVENANTS     70  
7.01
  Liens.     71  
7.02
  Investments.     71  
7.03
  Indebtedness.     72  
7.04
  Fundamental Changes; Subsidiaries.     73  
7.05
  Dispositions.     73  
7.06
  Restricted Payments.     74  
7.07
  Change in Nature of Business.     74  
7.08
  Transactions with Affiliates.     74  
7.09
  Burdensome Agreements.     74  
7.10
  Use of Proceeds.     75  
 
                ARTICLE VIII. SECURITY FOR OBLIGATIONS     75  
8.01
  Grant of Security in the Collateral.     75  
8.02
  Obligations Secured by Loan Documents.     75  
 
                ARTICLE IX. SPECIAL PROVISIONS CONCERNING RIGHTS AND DUTIES
WHILE IN POSSESSION OF COLLATERAL     76  
9.01
  Borrowers’ Possession.     76  
9.02
  Administrative Agent’s Possession.     76  
 
                ARTICLE X. EVENTS OF DEFAULT AND REMEDIES     77  
10.01
  Events of Default.     77  
10.02
  Remedies Upon Event of Default.     79  
10.03
  Application of Funds.     81  
10.04
  Required Notice of Sale.     82  
 
                ARTICLE XI. RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY     83
 
11.01
  Right to Cure.     83  
11.02
  Power of Attorney.     83  
 
                ARTICLE XII. ADMINISTRATIVE AGENT     84  
12.01
  Appointment and Authorization of Administrative Agent.     84  
12.02
  Delegation of Duties.     84  
12.03
  Liability of Administrative Agent.     84  
12.04
  Reliance by Administrative Agent.     85  
12.05
  Notice of Default.     85  

iii 



--------------------------------------------------------------------------------



 



                  Section           Page  
 
               
12.06
  Credit Decision; Disclosure of Information by Administrative Agent.     86  
12.07
  Indemnification of Administrative Agent.     86  
12.08
  Administrative Agent in its Individual Capacity.     87  
12.09
  Successor Administrative Agent.     87  
12.10
  Administrative Agent May File Proofs of Claim.     88  
12.11
  Collateral Matters.     88  
12.12
  Duties in the Case of Enforcement.     89  
12.13
  Other Agents; Co-Lead Arrangers and Syndication Agent.     89  
12.14
  Advertising, Promotion and Marketing     89  
 
                ARTICLE XIII. CONTRIBUTION AMONG THE BORROWERS     90  
13.01
  Contribution.     90  
13.02
  Calculation of Contributions.     90  
13.03
  Rights to Contribution Subordinated.     90  
 
                ARTICLE XIV. FINANCIAL COVENANTS     90  
14.01
  Adjusted Leverage Ratio.     91  
14.02
  Consolidated Cash Flow Ratio.     91  
14.03
  Capital Expenditures; Permitted Stock Repurchases.     91  
14.04
  Maximum Royalties Receivable Aged Past 30 Days.     91  
 
                ARTICLE XV. MISCELLANEOUS     92  
15.01
  Amendments, Etc.     92  
15.02
  Notices and Other Communications; Facsimile Copies.     93  
15.03
  No Waiver; Cumulative Remedies.     94  
15.04
  Attorney Costs, Expenses and Taxes.     94  
15.05
  Indemnification by the Borrowers.     95  
15.06
  Payments Set Aside.     96  
15.07
  Successors and Assigns.     96  
15.08
  Confidentiality.     100  
15.09
  Set-off.     101  
15.10
  Interest Rate Limitation.     101  
15.11
  Counterparts.     102  
15.12
  Integration.     102  
15.13
  Survival of Representations and Warranties.     102  
15.14
  Severability.     102  
15.15
  Tax Forms.     102  
15.16
  Estoppel Certificates.     104  
15.17
  Recourse.     104  
15.18
  Governing Law; Consent to Jurisdiction.     105  
15.19
  Waiver of Right to Trial by Jury and Other Rights.     106  
15.20
  Time of the Essence.     106  
15.21
  Joint and Several Liability of Borrowers.     106  

iv 



--------------------------------------------------------------------------------



 



                  Section           Page  
 
               
15.22
  Patriot Act Notice.     106  
15.23
  Ratification; Reaffirmation.     106  
 
                SIGNATURES     S-1  

v 



--------------------------------------------------------------------------------



 



                 
 
               
SCHEDULES
               
 
               
1.01-A
  North Country Pro Forma EBITDA        
1.01-B
  North Country Pro Forma Rent        
2.01
  Commitments and Pro Rata Shares        
5.05
  Indebtedness as of the Closing Date        
5.06
  Litigation        
5.11
  Tax Liens and Waivers        
5.13
  Mergers, etc., Subsidiaries and Other Equity Investments        
5.17
  Other Businesses        
5.18
  Transactions with Affiliates        
5.22
  Principal Agreements        
5.24
  IP Rights        
5.25
  Brokers and Financial Advisors        
6.07
  Insurance Requirements        
6.14
  Banks        
7.01
  Existing Liens        
7.03
  Permitted Indebtedness        
15.02
  Administrative Agent’s Office, Certain Addresses for Notices        
 
               
EXHIBITS
               
 
               
A
  Form of Borrowing Notice        
B
  List of Company-Owned Properties        
C
  List of Franchised Properties        
D
  Form of Note        
E
  Form of Compliance Certificate        
F
  Form of Assignment and Assumption        
G
  Intentionally Omitted        
H
  Opinion Matters        
I
  Filing Offices        
J
  Ownership Chart        
K
  Permitted Encumbrances        

vi 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered
into as of March 4, 2010, among FAMOUS DAVE’S OF AMERICA, INC., a Minnesota
corporation D&D OF MINNESOTA, INC., a Minnesota corporation (“D&D”), LAKE &
HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation (“Lake BBQ”), FAMOUS
DAVE’S RIBS, INC., a Minnesota corporation (“Ribs”), FAMOUS DAVE’S RIBS-U, INC.
(“Ribs-U”), a Minnesota corporation and FAMOUS DAVE’S RIBS OF MARYLAND, INC.
(“Ribs of Maryland”), a Minnesota corporation (individually and collectively, as
the context requires, with such determination to be made by Administrative Agent
(as hereinafter defined) in its sole discretion, “Borrower”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.
RECITALS
     A. Borrowers, as borrower, Wells Fargo Bank, National Association, as
administrative agent, and certain lenders are party to a certain Amended and
Restated Credit Agreement dated as of July 31, 2006 (as heretofore amended, the
“Prior Credit Agreement”).
     B. The parties hereto desire to add to the revolving credit facility under
the Prior Credit Agreement a term loan facility to provide financing for the
Acquisition Transaction (defined herein) and otherwise amend and restate the
Prior Credit Agreement in its entirety.
     NOW THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms.
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Accessions” shall have the meaning accorded to such term in the UCC.
     “Account” or “Accounts” shall have the meaning accorded to such term in the
UCC.
     “Accounting Changes” means: (a) changes in accounting principles required
by GAAP consistently applied and implemented by the Borrowers and (b) changes in
accounting principles recommended by the Borrowers certified public accountants.
     “Acquisition Agreement” means that certain Amended and Restated Asset
Purchase Agreement dated as of February 26, 2010 by and between certain of the
NCBBQ Entities, as seller, and Famous Dave’s, as buyer.

1



--------------------------------------------------------------------------------



 



     “Acquisition Transaction” means the acquisition by Borrower of seven
(7) Brand restaurants for an aggregate consideration of $7,435,000 and otherwise
in accordance with the terms of the Acquisition Agreement.
     “Actual/360 Basis” means on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.
     “Adjusted Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Rental Expense for the Reference Period ending on such date
(multiplied by eight (8)) plus (without duplication) Consolidated Funded
Indebtedness outstanding on such date to (b) Consolidated EBITDAR for the
Reference Period ending on such date.
     “Adjusted Eurodollar Rate” means the rate of interest per annum, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
obtained by dividing (a) the Eurodollar Rate, by (b) a percentage equal to 100%
minus the Reserve Percentage.
     “Adjustment Date” means the first day of the month immediately following
the month in which a Compliance Certificate is to be delivered by the Borrowers
pursuant to Section 6.01.
     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent Office” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 15.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.
     “Affiliate” means, with respect to any Person, (i) any Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (ii) any
Person who is a manager, director or officer of, partner in, trustee of, or
blood or legal relative, guardian or representative of the specified Person, or
any Person who acts or serves in a similar capacity with respect to the
specified Person, (iii) any Person of which or whom the specified Person is a
manager, director or officer, partner, trustee, or blood or legal relative,
guardian or representative, or with respect to which or whom, the specified
Person acts or serves in a similar capacity; (iv) any Person, who, directly or
indirectly, is the legal or beneficial owner of or Controls 10% or more of any
class of equity securities of the specified Person, and (v) any Person who is an
Affiliate as defined in clauses (i), (ii), (iii) or (iv) of an Affiliate of the
specified Person.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.
     “Aggregate Commitments” means the sum of the Revolving Credit Loan
Commitments and Term Loan Commitments of all the Lenders.
     “Agreement” means this Second Amended and Restated Credit Agreement, as the
same may be amended, restated, modified or otherwise supplemented from time to
time in accordance with the terms hereof.

2



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Order” means the Executive Order 13224 issued on
September 24, 2001.
     “Applicable Margin” means, (a) for Term Loans, 2.25% and (b) for Revolving
Credit Loans for each period commencing on an Adjustment Date through the date
immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the applicable percentage set forth below corresponding to the
Adjusted Leverage Ratio, as determined for the most recent Reference Period
ending immediately prior to the applicable Rate Adjustment Period:

                                              Applicable Margin          
Applicable             for Eurodollar Rate           Margin for            
Loans (and Letter   Applicable   Revolving             of Credit Fees) and  
Margin for   Credit         Adjusted Leverage   One-Month LIBO   Base Rate  
Commitment Level   Ratio   Rate Loans   Loans   Fees I  
³ 3.00:1.00
    2.00 %     0.50 %     0.375 % II  
< 3.00:1.00 and ³ 2.50:1.00
    1.50 %     0.00 %     0.25 % III  
< 2.50:1.00
    1.00 %     -0.50 %     0.25 %

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to Section 6.01 hereof, then for the period commencing on
the date after the day on which such Compliance Certificate was due through the
date which is five (5) Business Days after such Compliance Certificate is
delivered, the Applicable Margin for Revolving Credit Loans shall be that
percentage corresponding to Level I in the table above.
     “Approved Providers” means providers of insurance rated not less than A/X
by A.M. Best Company Inc., or otherwise approved by Administrative Agent.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrowers and their Subsidiaries for the fiscal year ended December 28,
2008, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrowers and
their Subsidiaries, including the notes thereto.
     “Auto-Renewal Letter of Credit” has the meaning set forth in Section
2.10(b)(iii).
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Revolving Credit Maturity Date, (b) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.11, and
(c) the date of termination of the

3



--------------------------------------------------------------------------------



 



Commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 10.02.
     “Balance Sheet Date” means December 28, 2008.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate as of the close of business on the
immediately preceding Business Day plus one and one-half percent (11/2%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Wells Fargo as its “opening prime rate” and (c) the Eurodollar Rate
determined for a one-month Interest Period plus one and one-half percent (11/2%)
commencing on such date or, if such date is not a Business Day, on the
immediately preceding Business Day. The “opening prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest at the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph hereto.
     “Borrowing” means a Revolving Credit Loan Borrowing or a Term Loan
Borrowing.
     “Borrowing Notice” means a notice of (i) a Borrowing, (ii) a conversion of
Loans from one Type to another, or (iii) a continuation of Eurodollar Rate Loans
pursuant to Section 2.02, which, if in writing, shall be substantially in the
form of Exhibit A.
     “Brand” means Famous Dave’s.
     “Business” means (a) the business of operating a Famous Dave’s restaurant
business at each Company-Owned Property, (b) the business of acting as
franchisor under franchise agreements with certain Persons that are not
Affiliates of any Borrower, as franchisees, pursuant to which such Persons
operate Famous Dave’s restaurant businesses at the Franchised Properties,
(c) the business of owning and licensing the trademarks and service marks used
in connection with the operation of the Famous Dave’s restaurant business, and
(d) any other business activity incidental or related to any of the foregoing.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Delaware, New York or California, and if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
     “Capital Assets” means fixed assets, both tangible (such as land,
buildings, fixtures, machinery and equipment) and intangible (such as patents,
copyrights, trademarks and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP consistently
applied.

4



--------------------------------------------------------------------------------



 



     “Capital Expenditures” means amounts paid or Indebtedness incurred by the
Borrowers or any of their Subsidiaries (net of any tenant improvement allowances
related to a Restaurant) in connection with (i) the purchase or lease by a
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP consistently applied, including without limitation or duplication,
maintenance capital, build-out and new store expenditures, and (ii) the lease of
any assets by a Borrower or any of its Subsidiaries as lessee under any
Synthetic Lease to the extent that such assets would have been Capital Assets
had the Synthetic Lease been treated for accounting purposes as a Capitalized
Lease.
     “Capitalized Leases” mean leases under which a Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP consistently applied.
     “Capital Stock” means any common stock, partnership interest, membership
interest or other equity interest.
     “Cash Collateralize” shall have the meaning specified in Section 2.10(g).
     “Cash Equivalents” means (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided, that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person; (b) securities
issued, or directly, unconditionally and fully guaranteed or insured, by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either Standard & Poor’s Ratings Group or
Moody’s Investors Services, Inc.; (c) time deposits and certificates of deposit
or bankers’ acceptance of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
not more than ninety (90) days after the date of acquisition by such Person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

5



--------------------------------------------------------------------------------



 



     “Certificated and Uncertificated Securities” shall have the meaning
accorded to such term in the UCC.
     “Certificate of Title” shall mean any certificate or document evidencing
title.
     “Change in Control” means, any act or event (including any assignment,
sale, disposition or issuance) which results in (or with the passage of time
will result in) (i) any Person owning, directly or indirectly, 50% or more of
the Capital Stock of Famous Dave’s or (ii) Famous Dave’s owning, directly or
indirectly, less than (i) 100% of the Capital Stock of D&D, Lake BBQ, Ribs,
Ribs-U, Minwood, or FDA Properties or (ii) 97% of Ribs of Maryland.
     “Change in Law” means (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any appropriate Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.
     “Chattel Paper” shall have the meaning accorded to such term in the UCC.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).
     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.
     “Collateral” means all personal property (including any acquired pursuant
to the Acquisition Agreement), including Equipment, Inventory, Fixtures,
Accessions, General Intangibles (including Principal Agreements), Accounts,
Certificates of Title, Money, Instruments, Investment Property, Documents,
Chattel Paper, Deposit Accounts, Letters of Credit (as defined in the UCC),
Commodity Accounts, Commodity Contracts, Health-Care Insurance Receivables,
Commercial Tort Claims, Promissory Notes, Certificated and Uncertificated
Securities, Financial Assets, Securities Accounts, Securities Entitlements,
Payment Intangibles and Software, credit balances, deposits, bankers’
acceptances, guaranties, supporting obligations, letter-of-credit-rights,
credits, claims, choses in action, demands, liens, security interests, rights,
insurance, awards, compensation, remedies, title and interest in, to and in
respect of other Collateral, and all Collateral Revenues and all other personal
property of any kind, wherever located, whether now owned or hereafter acquired,
including any of the same now or hereafter existing, arising, held, sold, used
or consumed in connection with the Business or any Property and any other
property, rights, and interests which at any time relate to, arise out of or in
connection with the foregoing or which come into the possession, custody or
control of Administrative Agent, on behalf of the Holders of the Obligations, or
any of its agents, representatives, associates or correspondents, for any
purpose, and all products and Proceeds of the foregoing.
     “Collateral Revenues” means with respect to any Collateral all interest,
income, dividends, distributions, rents, revenues, profits and earnings thereon
or other monies or revenues

6



--------------------------------------------------------------------------------



 



derived therefrom, including any such property received in connection with any
disposition of any Principal Agreement and all moneys which may become payable
or received under any policy insuring the Collateral or otherwise required to be
maintained under the Loan Documents (including return of unearned premium.)
     “Commercial Tort Claims” shall have the meaning accorded to such term in
the UCC.
     “Commitment” means, as to each Lender, its (a) Revolving Credit Loan
Commitment, if any, (b) L/C Obligations Commitment, if any, and (c) Term Loan
Commitment, if any, in an aggregate principal amount at any one time outstanding
not to exceed the applicable amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.
     “Commodity Account” shall have the meaning accorded to such term in the
UCC.
     “Commodity Contract” shall have the meaning accorded to such term in the
UCC.
     “Company-Owned Property” means each real property in which any Borrower or
any of its Subsidiaries owns a fee simple or leasehold interest and upon which
any Borrower (or any tenant of any Borrower) operates all or any portion of the
Business, each such Company-Owned Property being listed on Exhibit B (as said
Exhibit B shall be amended from time to time in accordance with this Agreement).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
     “Condemnation” means any taking of the property of any Borrower by any
Governmental Authority or other Person.
     “Conflict” or “Conflicting” means, with respect to any Contractual
Obligation, Organizational Document, Requirement of Law, Consent or Other Action
or any other item, any conflict with, breach of, default under, any triggering
of rights, benefits, or obligations under or in connection with such item.
     “Consent(s) and/or Other Action” shall mean any consent, authorization,
Judgment, directive, approval, license, certificate, registration, permit,
exception, exemption, filing, notice, declaration or other action by, with or to
any Person.
     “Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrowers and their
Subsidiaries, consolidated in accordance with GAAP consistently applied.
     “Consolidated Cash Flow” means, for any Reference Period, (a) Consolidated
EBITDAR for such period, minus (b) cash income taxes paid during such period by
the Borrowers and their Subsidiaries, minus (c) Maintenance Capital Expenditures
during such period.

7



--------------------------------------------------------------------------------



 



     “Consolidated Cash Flow Ratio” means, as of the end of any Reference
Period, the ratio of (a) Consolidated Cash Flow for such Reference Period to
(b) the sum of Consolidated Financial Obligations and Consolidated Rental
Expense, in each case, for such Reference Period.
     “Consolidated EBITDA” means, with respect to any Reference Period, an
amount equal to the sum of (a) Consolidated Pre-Tax Income of the Borrowers and
their Subsidiaries for such period, plus (b) in each case to the extent deducted
in the calculation of such Person’s Consolidated Pre-Tax Income and without
duplication, (i) depreciation and amortization for such period, plus
(ii) non-cash charges pertaining to the Borrowers’ compensation programs and
performance shares as required by FASB Standards Codification for Compensation —
Stock Compensation, plus (iii) Consolidated Total Interest Expense paid or
accrued during such period, plus (iv) net losses from sales of assets, whether
or not extraordinary (excluding sales in the ordinary course of business), plus
(v) amounts required to be deducted under GAAP for impairment of long-lived
assets and for long-lived assets to be disposed of (including pursuant to FASB
Standards Codification for Property, Plant, and Equipment), up to a maximum
amount of $1,000,000 in the aggregate for any four consecutive fiscal quarters
of the Borrowers, plus (vi) for any Reference Period that includes any 2008
fiscal quarter, other amounts required to be deducted under GAAP for non-cash
extraordinary charges relating to the Properties commonly known as Unit 2024
located in Naperville, Illinois, Unit 1003 located in Minneapolis, Minnesota,
and Unit 2064 located in Powers Ferry, Georgia (“Unit 2064”), which in any such
case are approved by Administrative Agent in its Sole Discretion and which
shall, in no event, exceed $2,625,000 in the aggregate, plus, other amounts
required to be deducted under GAAP for non-cash extraordinary charges relating
to the Properties commonly known as Unit 2037 located in Vernon Hills, Illinois
and Unit 2006 located in Stillwater, Minnesota during the fiscal year 2009,
which in any such case are approved by Administrative Agent in its Sole
Discretion and which shall, in no event, exceed $520,000 in the aggregate, plus
(vii) for any Reference Period that includes the fourth (4th) fiscal quarter
2008, lease reserve expenses (required pursuant to FASB Standards Codification
for Exit or Disposal Cost Obligations) with respect to Unit 2064 and which
shall, in no event, exceed an aggregate amount equal to (A) $589,000, minus
(B) the amount of all lease termination and lease buyout expenses paid in cash
by Borrowers or their Subsidiaries with respect to Unit 2064, plus (viii) for
any Reference Period that includes any 2010 fiscal quarter, the applicable
amount for such fiscal quarter set forth in Schedule 1.01-A (which represents
the agreed amount of the pro forma EBITDA with respect to the units acquired
pursuant to the Acquisition Agreement), minus (c) net gains on sales of assets,
whether or not extraordinary (excluding sales in the ordinary course of
business), and other extraordinary gains, minus (d) if, and only if, any balance
sheet royalties receivable of Borrowers and their Subsidiaries from any of the
NCBBQ Entities are aged more than thirty (30) days, an amount equal to all
balance sheet royalties receivable included in EBITDA for the trailing twelve
month period less bad debt reserve associated with those royalties of Borrowers
and their Subsidiaries from all of the NCBBQ Entities (whether or not such
balance sheet royalties receivable are aged more than thirty (30) days);
provided, however, that this clause (d) shall be of no further force or effect
after the earliest to occur of: (A) the earliest date that none of the balance
sheet royalties receivable of Borrowers and their Subsidiaries from any of the
NCBBQ Entities are aged more than thirty (30) days, and (B) the latest to occur
of the date on which (x) Borrowers and the NCBBQ Entities have reached an
agreement with respect to past due, current and future royalties payable by the
NCBBQ Entities to Borrowers and their Subsidiaries, which agreement is evidenced
by a written document which is acceptable in form and substance to
Administrative

8



--------------------------------------------------------------------------------



 



Agent in its Sole Discretion, and (y) a fully executed copy of such agreement
has been delivered to Administrative Agent.
     “Consolidated EBITDAR” means, for any Reference Period, the sum of (a) the
Consolidated EBITDA for such period, plus (b) Consolidated Rental Expense for
such period.
     “Consolidated Financial Obligations” means, for any period, the sum of
(a) all scheduled payments of principal or mandatory redemption amounts and fees
on Indebtedness of the Borrowers and their Subsidiaries, including Capitalized
Leases and including Synthetic Leases, due and payable during such period or
within six Business Days following the last day of such period, plus
(b) Consolidated Total Interest Expense for such period. Demand obligations
shall be deemed to be due and payable during any period during which such
obligations are outstanding.
     “Consolidated Funded Indebtedness” means, with respect to the Borrowers and
their Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) the aggregate amount of Indebtedness of the Borrowers and their
Subsidiaries, on a consolidated basis, to the extent relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds or Indebtedness issued in connection with the conversion of any Capital
Stock, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), and (iii) Synthetic Leases and
Capitalized Leases, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Borrowers and any of their Subsidiaries;
provided that, for the avoidance of doubt, subclause (i) shall not include any
Derivative Contracts.
     “Consolidated Net Income (or Deficit)” means, for any Reference Period, the
consolidated net income (or deficit) of the Borrowers and their Subsidiaries,
after deduction of all expenses, taxes, and other proper charges, determined in
accordance with GAAP consistently applied, after eliminating therefrom all
extraordinary non-recurring items of income.
     “Consolidated Pre-Tax Income” means, for any Reference Period, Consolidated
Net Income (or Deficit) for such period plus, to the extent deducted from the
calculation of Consolidated Net Income (or Deficit), income tax paid or payable
for such period, determined in accordance with GAAP consistently applied.
     “Consolidated Rental Expense” means, for any Reference Period, the sum of
(a) all rental expense of the Borrowers and their Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
incurred under any Leases or other rental agreements or leases of real or
personal property, including space leases and ground leases, other than
obligations in respect of any Capitalized Leases or any Synthetic Leases plus
(b) for each Reference Period that includes any 2010 fiscal quarter, the
applicable amount for such fiscal quarter set forth in Schedule 1.01-B (which
represents the agreed amount of the pro forma rent for the units acquired
pursuant to the Acquisition Agreement).
     “Consolidated Total Interest Expense” means, for any Reference Period, the
aggregate amount of cash interest accrued by the Borrowers and their
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Subsidiaries outstanding during all or any part of

9



--------------------------------------------------------------------------------



 



such period, whether such interest was or is required to be reflected as an item
of expense or capitalized, including (a) payments consisting of interest in
respect of any Capitalized Lease or any Synthetic Lease, (b) commitment fees and
letter of credit fees incurred in connection with the borrowing of money
(including amounts due under Sections 2.06 and 2.10(i)) and (c) facility fees,
balance deficiency fees and similar fees or expenses in connection with the
borrowing of money other than the financing provided under this Agreement and
the other Loan Documents.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound and shall include, without limitation, any obligation under or
in connection with any Instrument, Document or General Intangible.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling,” and “Controlled by” and “under common Control with” have meanings
correlative thereto.
     “Credit Extension” means each of the following: (a) a Revolving Credit Loan
Borrowing, (b) an L/C Credit Extension and (c) a Term Loan Borrowing.
     “Current Filings” shall have the meaning specified in Section 5.20.
     “D&D” shall have the meaning specified in the introductory paragraph
hereto.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 4% per
annum, provided, however, that (A) with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 4% per annum, in each
case to the fullest extent permitted by applicable Laws, and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin
applicable to Eurodollar Rate Loans plus 4% per annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith

10



--------------------------------------------------------------------------------



 



dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.
     “Deposit Account” or “Deposit Accounts” shall have the meaning accorded to
such term in the UCC.
     “Derivative Contracts” means, with respect to any Person, every obligation
of such Person under any forward contract, futures contract, swap, option or
other financing agreement or arrangement (including caps, floors, collars and
similar agreements), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.
     “Disposition” or “Dispose” means, with respect to any property, assets,
obligations or other items, the sale, assignment, conveyance, pledge, Grant,
encumbrance, transfer, license, lease, gift, abandonment or other disposition
(including any sale and leaseback transaction) of thereof by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Document” shall have the meaning accorded to such term in the UCC.
     “Dollar” and the sign “$” mean lawful money of the United States.
     “Environmental Laws” means all present and future Laws, Requirements of
Law, or Consents or Other Action, relating to the protection of human health and
safety or the environment, including (a) all Laws, Requirements of Law, or
Consents or Other Action, pertaining to reporting, licensing, permitting,
investigation, and remediation of emissions, discharges, releases, or threatened
releases of hazardous materials, chemical substances, pollutants, contaminants,
or hazardous or toxic substances, materials or wastes whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the presence, generation, discharge, release, removal, manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of chemical substances, pollutants, emissions, contaminants, or
hazardous, radioactive or toxic substances, materials, or wastes, whether solid,
liquid, or gaseous in nature; and (b) all Laws, Requirements of Law, Consents or
Other Action, pertaining to the protection of the health and safety of employees
of the public.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equipment” shall have the meaning accorded to such term in the UCC.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

11



--------------------------------------------------------------------------------



 



     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Borrower
or any ERISA Affiliate.
     “Eurodollar Rate” means for any Interest Period the rate of interest,
rounded upward to the nearest whole multiple of one-sixteenth of one percent
(0.0625%), quoted by Administrative Agent as the London Inter-Bank Offered Rate
for deposits in U.S. Dollars with a term equivalent to such Interest Period,
determined at approximately 9:00 a.m. California time.
     “Eurodollar Rate Loan” means a Loan bearing interest at the Adjusted
Eurodollar Rate.
     “Event of Default” has the meaning specified in Section 10.01.
     “Famous Dave’s” means Famous Dave’s of America, Inc., a Minnesota
corporation.
     “FDA Properties” means FDA Properties, Inc., a Delaware corporation.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
member banks of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.
     “Fee Letter” means the letter agreement, dated as of April 17, 2008 by and
between the Borrowers and the Administrative Agent, as the same may be amended,
restated, modified or otherwise supplemented from time to time.

12



--------------------------------------------------------------------------------



 



     “Filing Collateral” means all Collateral and all other property with
respect to which a security interest may be perfected by the filing of financing
statements under the UCC.
     “Filing Offices” means the filing offices listed on Exhibit I.
     “Financial Assets” shall have the meaning accorded to such term in the UCC.
     “Financing Statements” shall mean financing statements on form UCC-1 naming
the Borrowers, as debtors and Administrative Agent, for the benefit of the
Holders of the Obligations, as secured party and describing the Collateral, as
the collateral.
     “Fixtures” shall have the meaning accorded to such term in the UCC.
     “Foreign Lender” has the meaning specified in Section 15.15(a)(i).
     “Franchised Properties” means those real properties listed on Exhibit C
upon which Persons that are not Affiliates of any Borrower (other than Dave
Anderson) operate Famous Dave’s restaurant businesses pursuant to franchise
agreements between a Borrower or its Affiliates, as franchisor, and such other
Persons, as franchisees
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States, or any Governmental Authority that succeeds to any of its
principal functions.
     “GAAP” or “generally accepted accounting principles” means generally
accepted accounting principles in effect in the United States of America from
time to time and subject to Section 1.03.
     “General Intangible” or “General Intangibles” shall have the meaning
accorded to such term in the UCC.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
     “Grant” or “Grants” or “Granting” shall include to grant, assign, pledge,
transfer, convey, set over and dispose.
     “Growth Capital Expenditures” means Capital Expenditures related to the
construction, acquisition or opening of new Restaurants during any fiscal year.
     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such primary obligor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the

13



--------------------------------------------------------------------------------



 



purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person. The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
     “Hazardous Material” means any material or substance that, whether by its
nature or use, is now or hereafter defined as a hazardous waste, hazardous
substance, pollutant or contaminant under any Environmental Laws, or which is
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and which is now and hereafter regulated under
any Environmental Laws, or which is or contains petroleum, gasoline, diesel fuel
or another petroleum hydrocarbon product.
     “Health-Care Insurance Receivables” shall have the meaning accorded to such
term in the UCC.
     “Holders of the Obligations” means the holders of the Obligations from time
to time and shall refer to (i) each Lender in respect of its Loans and L/C
Obligations, (ii) the Administrative Agent and the Lenders in respect of all
other present and future obligations and liabilities of any Borrower of every
type and description arising under or in connection with this Agreement or any
other Loan Document, (iii) each Lender Counterparty, in respect of all Related
Rate Management Obligations of any Borrower or any Subsidiary to such Lender
Counterparty as exchange party or counterparty under any Related Rate Management
Transaction, (iv) each Lender (or any Affiliate of any Lender), in respect of
all Related Treasury Management Obligations of any Borrower or any Subsidiary to
such Lender (or such Affiliate) in connection with Related Treasury Management
Services, and (v) their respective successors, transferees and assigns.
     “Honor Date” has the meaning set forth in Section 2.10(c)(i).
     “Incurrence Ratio” means, as of any date of determination, the maximum
Adjusted Leverage Ratio permitted under Section 14.01 as of the end of the most
recently ended Reference Period for which the Borrowers have delivered a
Compliance Certificate, less 0.20.
     “Indebtedness” means, as to any Person and whether recourse is secured by
or is otherwise available against all or only a portion of the assets of such
Person and whether or not contingent, but without duplication:

14



--------------------------------------------------------------------------------



 



     (a) every obligation of such Person for money borrowed,
     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,
     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,
     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith and for which the Borrowers maintain sufficient reserves
in accordance with GAAP consistently applied),
     (e) every obligation of such Person under any Capitalized Lease,
     (f) every obligation of such Person under any Synthetic Lease,
     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person or any rights measured by the value of such Capital
Stock,
     (i) every obligation of such Person under any Derivative Contract,
     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
     (k) every Guarantee.
     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP consistently
applied, (ii) any Capitalized Lease shall be the principal component of the
aggregate of the rentals obligation under such Capitalized Lease payable over
the term thereof that is not subject to termination by the lessee, (iii) any
sale of receivables shall be the

15



--------------------------------------------------------------------------------



 



amount of unrecovered capital or principal investment of the purchaser (other
than any of the Borrowers or any of their wholly-owned Subsidiaries) thereof,
excluding amounts representative of yield or interest earned on such investment,
(iv) any Synthetic Lease shall be the stipulated loss value, termination value
or other equivalent amount, (v) any Derivative Contract shall be the maximum
amount of any termination or loss payment required to be paid by such Person if
such Derivative Contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred,
(vi) any equity related purchase obligation shall be the maximum fixed
redemption or purchase price thereof inclusive of any accrued and unpaid
dividends to be comprised in such redemption or purchase price and (vii) any
Guarantee shall be an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guarantee is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.
     “Indemnified Liabilities” has the meaning set forth in Section 15.05.
     “Indemnitees” has the meaning set forth in Section 15.05.
     “Instrument” or “Instruments” shall have the meaning accorded to such term
in the UCC.
     “Insurance Proceeds” means, at any time, all insurance proceeds or payments
to which any Borrower may be or become entitled by reason of any casualty with
respect to a Company-Owned Property under the insurance policies required to be
maintained pursuant to the Loan Documents plus (i) the amounts of any
deductibles under such insurance policies; (ii) if any Borrower fails to
maintain any of the insurance policies required under the Loan Documents, the
amounts which would have been available with respect to such casualty had such
Borrower maintained such insurance policies; and (iii) all insurance proceeds
and payments to which any Borrower may be or become entitled, including pursuant
to title insurance or by reason of any casualty with respect to any
Company-Owned Property under any other insurance policies coverage maintained by
any Borrower.
     “Insurance Requirements” means the insurance requirements set forth in
Section 6.07 and Schedule 6.07.
     “Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan and One-Month LIBO Rate Loan, the first Business
Day of each month and the applicable Maturity Date.
     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed, or converted to,
or continued as, a Eurodollar Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Borrowing Notice;
provided that:

16



--------------------------------------------------------------------------------



 



     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
     (iii) no Interest Period shall extend beyond the applicable Maturity Date.
     “Inventory” shall have the meaning accorded to such term in the UCC.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
     “Investment Property” shall have the meaning accorded to such term in the
UCC.
     “IP Rights” has the meaning set forth in Section 5.24.
     “IRS” means the United States Internal Revenue Service.
     “Judgment” means any order, decision, decree, award or injunction of any
Governmental Authority.
     “Lake BBQ” shall have the meaning specified in the introductory paragraph
hereto.
     “Late Payment Charge” shall have the meaning accorded to such term in
Section 2.05(b).
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each applicable Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
applicable Pro Rata Share.

17



--------------------------------------------------------------------------------



 



     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed by the Borrower on the date
when made or refinanced as Revolving Credit Loans pursuant to Section 2.10(c).
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.
     “L/C Issuer” means Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
     “L/C Obligations Commitment” means, for each applicable Lender, its
obligation to purchase participations in L/C Obligations pursuant to this
Agreement.
     “Lease” or “Leases” means any lease covering all or a portion of any
Company-Owned Property and any other leases to which any Borrower is a party or
in which any Borrower owns an interest other than a Personal Property Lease.
     “Lease Obligations” means obligations under or in connection with any
Lease.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the L/C Issuer, and, for the avoidance of
doubt, shall include any Person that becomes a party hereto in connection with
any Revolving Credit Loan Increase.
     “Lender Counterparty” means each exchange party or counterparty under any
Related Rate Management Transaction who was a Lender (or an Affiliate of a
Lender) at the time such Related Rate Management Transaction was entered into.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender designated by such Lender in writing to Borrowers and Administrative
Agent from time to time.
     “Letter of Credit” means any letter of credit issued under
Section 2.10(a)(i).
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is ten (10) days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.10(i).
     “Letter of Credit Sublimit” means an amount equal to $3,000,000.00. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Commitments.

18



--------------------------------------------------------------------------------



 



     “License” or “Licenses” means any license, permit, directive,
authorization, approval or stipulation required to operate the Business at any
location.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing) and including any right of set off or offset, rights of
others, benefits, claims or other liens (including federal or state tax liens).
     “Litigation” means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment.
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan or a Revolving Credit Loan.
     “Loan Documents” means the Prior Credit Agreement (as amended and restated
by this Agreement), this Agreement, each Note, each Letter of Credit
Application, each Letter of Credit and any other note, security agreement,
pledge agreement, mortgage, deed of trust, deed to secure debt, any guarantee of
Borrowers’ Obligations, collateral assignments, and other contractual
Obligations, filings (including financing statements) and recordings executed,
delivered or filed, including any amendments, supplements, renewals, extensions
or replacements thereof, executed between any Borrowers or their Affiliates and
Lenders or by any Borrowers or their Affiliates for the benefit of Lenders.
     “Loss” means any casualty or Condemnation.
     “Loss Proceeds” means all insurance proceeds or awards with respect to any
Loss.
     “Maintenance Capital Expenditures” means Capital Expenditures that are not
Growth Capital Expenditures. For the avoidance of doubt, Maintenance Capital
Expenditures shall include investments in new point of sale systems or
accounting systems.
     “Margin Stock” shall have the meaning accorded to such term in
Regulation U, T or X of the Board of Governors of the Federal Reserve System, as
amended.
     “Material Adverse Effect” means, a material adverse change in, or a
material adverse effect on, (a) the business, results of operations, condition
(financial or otherwise), assets or liabilities (actual or contingent) of any
Borrower, (b) the ability of the Borrowers to perform any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent and the Lenders under any of the Loan Documents, or (d) the
legality, validity, binding effect or enforceability of any of the Loan
Documents.
     “Maturity Date” means (a) for Revolving Credit Loans, the Revolving Credit
Maturity Date and (b) for the Term Loans, the Term Loan Maturity Date.
     “Maximum Revolving Credit Loan Commitment” means THIRTY MILLION AND
NO/100ths Dollars ($30,000,000.00) (as the same may be increased to reflect any
Revolving

19



--------------------------------------------------------------------------------



 



Credit Loan Increase) provided, however, upon the effective date of any
termination of the Revolving Credit Commitments in accordance with Section 2.11,
the Maximum Revolving Credit Loan Commitment shall be reduced to ZERO AND
NO/100ths Dollars ($0.00).
     “Maximum Term Loan Commitment. means SIX MILLION EIGHT HUNDRED THOUSAND AND
NO/100ths Dollars ($6,800,000.00); provided, however, that to the extent that
any Term Loans are made to Borrower in accordance with this Agreement and are
thereafter repaid by Borrower to Lenders, then the Maximum Term Loan Commitment
shall be decreased by an amount equal to the aggregate amount of any such Term
Loans theretofore repaid as of any date of determination.
     “Minwood” means Minwood Partners, Inc., a Delaware corporation.
     “Money” shall have the meaning accorded to such term in the UCC.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “NCBBQ Entities” means, collectively, North Country BBQ Ventures, Inc.,
North Country BBQ Ventures, LLC, North Country BBQ Ventures (Mountainside), LLC,
North Country BBQ Ventures (Brick), LLC, North Country BBQ Ventures
(Hillsborough), LLC, North Country BBQ Ventures (New Brunswick), LLC, North
Country BBQ Ventures (Hamilton), LLC, North Country BBQ Ventures (Smithtown),
LLC, North Country BBQ Ventures (Saugus), LLC, North Country BBQ Ventures
(Braintree), LLC, North Country BBQ Ventures (Westbury), LLC, North Country BBQ
Ventures (Manchester), LLC, LLC, North Country BBQ Ventures (Stamford), LLC and
North Country BBQ Ventures (Woodbridge), LLC.
     “Nonrenewal Notice Date” has the meaning set forth in Section 2.10(b)(iii).
     “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit D.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, L/C Borrowing, Related
Rate Management Obligations or Related Treasury Management Obligations, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and any
future advances thereon, renewals, extensions, modifications, amendments,
substitutions and consolidations thereof, including Borrowers’ obligations to
pay (or reimburse Administrative Agent and Lenders for) all costs and expenses
(including Attorney Costs) incurred by Administrative Agent or Lenders in
obtaining, maintaining, protecting and preserving their interest in the
Collateral or its security interest therein, foreclosing, retaking, holding,
preparing for sale or lease, selling or otherwise disposing or realizing on the
Collateral or in exercising their rights hereunder or as secured party under the
UCC, any other applicable Law or Loan Document, and including interest and fees
and that accrue after the commencement by or against any Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming

20



--------------------------------------------------------------------------------



 



such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.
     “One-Month LIBO Rate” means for any day a fluctuating rate per annum equal
to the Adjusted Eurodollar Rate for a one-month Interest Period commencing on
such day or, if such day is not a Business Day, on the immediately preceding
Business Day.
     “One-Month LIBO Rate Loan” means a Loan that bears interest determined by
reference to the One-Month LIBO Rate.
     “Original Credit Agreement” means the Credit Agreement dated January 28,
2005 among Borrowers, Administrative Agent and Lenders (which was amended and
restated by the Prior Credit Agreement).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed, if necessary, in connection with its formation or organization
with the applicable Governmental Authority in the jurisdiction of its formation
or organization and, if applicable, any certificate or articles of formation or
organization of such entity.
     “Outstanding Amount” means (i) with respect to Revolving Credit Loans or
Term Loans or all Loans, as applicable, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Loans occurring on such date; and (ii) with respect to any L/C
Obligations on any date, the amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 15.07(e).
     “Payment Intangibles” shall have the meaning accorded to such term in the
UCC.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of

21



--------------------------------------------------------------------------------



 



a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
     “Permitted Encumbrances” means those matters set forth in Section 7.01 and
listed on Exhibit K and which individually and in the aggregate will not
materially and adversely affect the ability of any Borrower to pay in full the
Obligations, the use of any Company-Owned Property for the use currently being
made thereof, or the operation or value of any Company-Owned Property.
     “Permitted Stock Repurchase” means any repurchase by any Borrower of the
common stock of such Borrower pursuant to a stock repurchase authorization
approved by the Board of Directors of the applicable Borrower, in each case to
the extent the same are expressly permitted pursuant to the terms of this
Agreement.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Personal Property Lease” shall mean any lease of Equipment or other
personal property deemed an operating lease under GAAP consistently applied.
     “Personalty Charges” means, with respect to any period, payments on any
Personal Property Lease.
     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
     “Principal Agreement” or “Principal Agreements” shall mean (a) any written
agreement calling for the annual expenditure or receipt by any Borrower or any
Subsidiary individually (or any two or more of the Borrowers or Subsidiaries in
the aggregate) of more than $1,000,000 and (b) any other contract, agreement,
permit or license, written or oral, of the Borrowers or any of their
Subsidiaries as to which the breach, nonperformance, cancellation of failure to
renew by any party thereto, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.
     “Prior Credit Agreement” has the meaning set forth in Recital A.
     “Proceeds” shall include Insurance Proceeds, Loss Proceeds, “proceeds”,
“products”, and “comingled goods” within the meaning accorded to such term in
the UCC.
     “Promissory Notes” shall have the meaning accorded to such term in the UCC.
     “Property” means each Company-Owned Property.
     “Pro Rata Share” means, with respect to each Lender as to each applicable
type of Commitment (i.e., Term Loan Commitment or Revolving Credit Loan
Commitment) at any time, a fraction (expressed as a percentage, carried out to
the ninth decimal place), the numerator of which is the amount of the applicable
type of Commitment of such Lender at such time and the

22



--------------------------------------------------------------------------------



 



denominator of which is the amount of the aggregate amount of the applicable
type of Commitment of all Lenders at such time; provided that if the Revolving
Credit Commitment of each applicable Lender to make Revolving Credit Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 10.02, then the Pro Rata Share of each applicable
Lender as to the Revolving Credit Commitments shall be determined based on the
Pro Rata Share of such Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof.
The initial Pro Rata Share of each Lender is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto, as applicable. The parties acknowledge that
a Lender may have a different Pro Rata Share for a Revolving Credit Loan
Commitment and Term Loan Commitment and may, in fact, have a Pro Rata Share of
zero percent (0%) as to one or the other type of Commitment. Whenever the term
“Pro Rata Share” is used herein, it shall mean the applicable Lender’s
applicable Pro Rata Share, as the context requires, such determination to be
made by the Administrative Agent in its Sole Discretion.
     “Rate Adjustment Period” has the meaning specified in the definition of
Applicable Margin above in this Section 1.01.
     “Reference Period” means, as of any date of determination, the period of
four (4) consecutive fiscal quarters of the Borrowers and their Subsidiaries
ending on such date, or if such date is not a fiscal quarter end date, the
period of four (4) consecutive fiscal quarters most recently ended (in each case
treated as a single accounting period).
     “Register” has the meaning set forth in Section 15.07(c).
     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
     “Related Rate Management Obligations” of the Borrowers and any Subsidiary
means any and all obligations of such Person, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Related Rate Management Transactions, and (ii) any and all
cancellations, buy backs, reversals, terminations or assignments of any Related
Rate Management Transactions.
     “Related Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by a
Borrower or any Subsidiary which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

23



--------------------------------------------------------------------------------



 



     “Related Treasury Management Services” means each and any of the following
bank services provided to a Borrower or any Subsidiary by any Lender or any of
its Affiliates: (a) commercial credit cards, (b) purchasing cards, (c) stored
value cards and (d) treasury management services (including, without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
     “Related Treasury Management Obligations” of the Borrowers and any
Subsidiary means any and all obligations of such Persons, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Related Treasury Management Services.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing
pursuant to Section 2.01, a Borrowing Notice, and (b) with respect to an L/C
Credit Extension, a Letter of Credit Application.
     “Required Lenders” means, as of any date of determination, (a) if there are
less than three (3) Lenders on such date, all Lenders (other than any Defaulting
Lender) and (b) if there are three (3) or more Lenders on such date, Lenders
having in the aggregate at least sixty-six and two-thirds percent (66 2/3%) of
the Aggregate Commitments or, if the Commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 10.02, Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of the aggregate amount of the Total
Term Loan Outstandings and Total Revolving Credit Outstandings (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Lender for purposes of this
definition); provided that the Commitments of, and the portion of the Total Term
Loan Outstandings and Total Revolving Credit Outstandings held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Requirement of Law” or “Requirements of Law” means any requirement,
direction, policy or procedure of any Law or License, Judgment, or Consent or
Other Action.
     “Reserve Percentage” means at any time the percentage announced within
Administrative Agent as the reserve percentage under Regulation D for loans and
obligations making reference to an Adjusted Eurodollar Rate. The Reserve
Percentage shall be based on Regulation D or other regulations from time to time
in effect concerning reserves for Eurocurrency Liabilities as defined in
Regulation D from related institutions as though Administrative Agent were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or vice president of a
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of a Borrower shall be conclusively presumed

24



--------------------------------------------------------------------------------



 



to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Borrower.
     “Restaurant” means a particular restaurant at a particular location that is
owned or operated by a Borrower or a Subsidiary of a Borrower.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
equity interest of any Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.
     “Revolving Credit Commitment Fee” has the meaning specified in Section 2.6.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(a).
     “Revolving Credit Loan Borrowing” means a borrowing of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the applicable Lenders,
pursuant to Sections 2.01(a) and 2.10(c).
     “Revolving Credit Loan Commitment” means, for each applicable Lender, its
obligation to make Revolving Credit Loans to the Borrowers pursuant to
Sections 2.01(a) and 2.10, in an aggregate principal amount at any one time
outstanding not to exceed the product of (a) such Lender’s applicable Pro Rata
Share, times (b) the Maximum Revolving Credit Loan Commitment.
     “Revolving Credit Loan Increase” has the meaning specified in Section
2.01(b)(i).
     “Revolving Credit Loan Increase Date” has the meaning specified in Section
2.01(b)(iii).
     “Revolving Credit Loan Increase Notice” means a notice from Borrowers to
the Administrative Agent requesting a Revolving Credit Loan Increase, which
shall include in the proposed amount of such Revolving Credit Loan Increase.
     “Revolving Credit Maturity Date” means May 1, 2013.
     “Ribs” shall have the meaning specified in the introductory paragraph
hereto.
     “Ribs-U” shall have the meaning specified in the introductory paragraph
hereto.
     “Ribs of Maryland” shall have the meaning specified in the introductory
paragraph hereto.

25



--------------------------------------------------------------------------------



 



     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/ index.html, or as otherwise
published from time to time.
     “Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/ eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Accounts” shall have the meaning accorded to such term in the
UCC.
     “Securities Entitlements” shall have the meaning accorded to such term in
the UCC.
     “Software” shall have the meaning accorded to such term in the UCC.
     “Sole Discretion” means with respect to any decision or action (including
granting of any consent or approval) the discretion to make or take or fail to
take or make any decision or action with or without any reason, taking into
account such factors, if any, as the decision maker or action taker determines
(including self interest), and any decision or action may be subject to any such
conditions or no conditions as the decision maker or action taker determines and
shall be final and conclusive.
     “Subsidiary” of a Person (the “parent”) means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled, by the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of a Borrower.
     “Synthetic Lease” means any lease of goods or other property, whether real
or personal, which is treated as an operating lease under GAAP consistently
applied and as a loan or financing for U.S. income tax purposes.
     “Taxes and Other Charges” means all taxes, assessments and other
governmental charges, ground rents, or other rents, rates and charges, excises,
levies, fees and other charges (public or private) which may be assessed,
levied, confirmed or imposed on, or in respect of or be a lien upon the
Collateral, a Company-Owned Property or the Business or any part thereof or any
interest therein.
     “Term Loan” has the meaning specified in Section 2.01(c).

26



--------------------------------------------------------------------------------



 



     “Term Loan Borrowing” means the simultaneous borrowing of Term Loans on the
Closing Date pursuant to Section 2.01(c).
     “Term Loan Commitment” means, for each applicable Lender, its obligation to
make a Term Loan to the Borrower pursuant to Section 2.01(c), in an aggregate
principal amount at any one time outstanding not to exceed the product of
(a) such Lender’s applicable Pro Rata Share, times (b) the Maximum Term Loan
Commitment.
     “Term Loan Maturity Date” means March 4, 2017.
     “Term Loan Required Amortization Payment” means $28,333.33.
     “30/360 Basis” means on the basis of a 360-day year consisting of 12 months
of 30 days each.
     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans and all L/C Obligations.
     “Total Term Loan Outstandings” means the aggregate Outstanding Amount of
all Term Loans.
     “Transaction Documents” means, collectively, the Acquisition Agreement and
each other instrument, document or agreement executed in connection with the
Acquisition Transaction.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan, a
Eurodollar Rate Loan or a One-Month LIBO Rate Loan.
     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect from time to time as adopted in the State of New York.
     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning set forth in Section 2.10(c)(i).
     “Wells Fargo” means Wells Fargo Bank, National Association and its
successors.
     1.02 Other Interpretive Provisions.
     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

27



--------------------------------------------------------------------------------



 



     (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (iii) The term “including” is by way of example and not limitation and
shall be deemed to be followed by the phrase “without limitation.”
     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
     (b) In the event any Accounting Changes shall occur and such changes affect
financing covenants, standards or terms in this Agreement, then the Borrowers
and the Lenders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Borrowers shall be the same as if such Accounting Changes had not been
made, and until such time as such an amendment shall have been executed and
delivered by the Borrowers and the Required Lenders, (a) all financial
covenants, standards and terms in this Agreement shall be calculated and/or
construed as if such Accounting Changes had not been made, and (b) the Borrowers
shall prepare footnotes to the financial statements required to be delivered
hereunder that shows the differences between the financial statements delivered
(which reflect such Accounting Changes) and the basis for calculating financial
covenant compliance (without reflecting such Accounting Changes).
     1.04 Rounding.
     Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component,

28



--------------------------------------------------------------------------------



 



carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
     1.05 References to Agreements and Laws.
     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
     1.06 Times of Day.
     Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
     1.07 Letter of Credit Amounts.
     Unless otherwise specified, all references herein to the amount of a Letter
of Credit at any time shall be deemed to mean the maximum face amount of such
Letter of Credit after giving effect to all increases thereof contemplated by
such Letter of Credit or the Letter of Credit Application therefor, whether or
not such maximum face amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01 Commitment to Make Loans.
     (a) Subject to the terms and conditions set forth herein, each Lender
having a Revolving Credit Loan Commitment severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit Loan
Commitment; provided, however, that after giving effect to any Revolving Credit
Loans, (i) the Total Revolving Credit Outstandings shall not exceed the
aggregate amount of the Revolving Credit Loan Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations,
shall not exceed such Lender’s Revolving Credit Loan Commitment. Within the
limits of each applicable Lender’s Revolving Credit Loan Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(a), prepay under Section 2.03, and reborrow under this
Section 2.01(a). Revolving Credit Loans may be Base Rate Loans, Eurodollar Rate
Loans or One-Month LIBO Rate Loans, as further provided herein.
     (b) (i) Borrowers may, from time to time prior to the earlier of (A) the
Revolving Credit Maturity Date or (B) any termination of the Revolving Credit
Commitments pursuant to

29



--------------------------------------------------------------------------------



 



Section 2.11, deliver to Administrative Agent a Revolving Credit Loan Increase
Notice to request an increase (each, a “Revolving Credit Loan Increase”) in the
Maximum Revolving Credit Loan Commitment by an aggregate amount not to exceed
the amount necessary to increase the Maximum Revolving Credit Loan Commitment to
a total of FIFTY MILLION AND NO/100ths Dollars ($50,000,000.00); provided,
however, that (1) no Lender is hereby making any commitment to participate in
any Revolving Credit Loan Increase or shall have any obligation to do so or to
negotiate to do so (whether or not in good faith) and it shall be a condition to
any such Revolving Credit Loan Increase that sufficient commitments to
participate therein are obtained from existing lenders or New Lenders (as
defined below), (2) Revolving Credit Loan Increases shall be in an amount equal
to $5,000,000.00 or any $5,000,000.00 increment in excess thereof (for any
individual Revolving Credit Loan Increase) and not greater than $20,000,000.00
(in the aggregate for all Revolving Credit Loan Increases hereunder during the
term hereof), (3) no Revolving Credit Loan Increase shall be effective earlier
than thirty (30) days after Administrative Agent’s receipt of the applicable
Revolving Credit Loan Increase Notice in respect of such Revolving Credit Loan
Increase, (4) no more than two (2) Revolving Credit Loan Increases shall be made
pursuant to this Section 2.01(b), (5) no Default or Event of Default shall have
occurred and be continuing or would result after giving effect to such Revolving
Credit Loan Increase, (6) as a condition to such Revolving Credit Loan Increase,
Borrowers shall have provided to Administrative Agent satisfactory evidence in
Administrative Agent’s Sole Discretion that Borrowers will be in pro forma
compliance with the financial covenants set forth in Article XIV hereof as of
the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Revolving Credit Loan Increase, (7) as a condition to such Revolving Credit
Loan Increase, Borrowers shall have provided to Administrative Agent
satisfactory evidence in Administrative Agent’s Sole Discretion that
Consolidated EBITDA for the most recently ended Reference Period for which
financial statements were delivered hereunder was greater than $20,000,000.00,
and (8) as a condition to such Revolving Credit Loan Increase, Borrowers shall
have received Administrative Agent’s prior written consent to such Revolving
Credit Loan Increase, which consent shall be granted or withheld in
Administrative Agent’s Sole Discretion.
     (ii) The Administrative Agent shall promptly notify each Lender of any
proposed Revolving Credit Loan Increase to which Administrative Agent consents
in its Sole Discretion. Each such Lender may, in its Sole Discretion, commit to
participate in such Revolving Credit Loan Increase by forwarding its commitment
therefor to the Administrative Agent in form and substance satisfactory to the
Administrative Agent. The Administrative Agent shall allocate the Revolving
Credit Loan Increase among the Lenders from which it has received commitments,
in its Sole Discretion but in amounts not to exceed, with respect to any Lender,
the commitment received from such Lender. If the Administrative Agent does not
receive enough commitments from existing Lenders, it may allocate any excess in
the proper amount of such Revolving Credit Loan Increase to one or more new
Lenders, selected in consultation with Borrowers and acceptable to
Administrative Agent in its Sole Discretion, who become Lenders in connection
with such Revolving Credit Loan Increase (each a “New Lender” and, collectively,
the “New Lenders”).
     (iii) Any applicable Revolving Credit Loan Increase shall become effective
after the satisfaction of the conditions precedent set forth in Section 4.03, on
a date agreed by the Borrowers and the Administrative Agent (such date, a
“Revolving Credit Loan Increase Date”).

30



--------------------------------------------------------------------------------



 



The Administrative Agent shall notify the Lenders and the Borrowers, on or
before 1:00 p.m. (New York time) on the Business Day following the Revolving
Credit Loan Increase Date of the effectiveness of the Revolving Credit Loan
Increase and shall record in the Register all applicable additional information
required to be recorded therein because of such Revolving Credit Loan Increase.
     (c) Subject to the terms and conditions set forth herein, each Lender
having a Term Loan Commitment severally agrees to make a loan (each such loan, a
“Term Loan”) to the Borrowers on the Closing Date, in an aggregate amount equal
to such Lender’s Term Loan Commitment. Each applicable Lender shall make the
amount of its Term Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 10:00 a.m.
on the Closing Date. Upon satisfaction of the applicable conditions set forth in
Sections 4.01 and 4.02, the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by Borrower. Term Loans may be Base Rate
Loans, Eurodollar Loans or One-Month LIBO Rate Loans, as further provided
herein. No amounts of any Term Loan that are paid or prepaid may be reborrowed.
     2.02 Borrowings, Conversions and Continuations of Loans.
     (a) Each Loan, each conversion of Loans from one Type to another and each
continuation of Eurodollar Rate Loans shall be made upon the Borrowers’
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
8:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
or conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans or One-Month LIBO Rate Loans and
(ii) on the requested date of any Borrowing of Base Rate Loans or One-Month LIBO
Rate Loans, any conversion of Base Rate Loans to One-Month LIBO Rate Loans or
any conversion of One-Month LIBO Rate Loans to Base Rate Loans. Each telephonic
notice by the Borrowers pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Notice,
appropriately completed and signed by a Responsible Officer of Famous Dave’s (it
being hereby acknowledged by each Borrower that execution of the same by such
Responsible Officer of Famous Dave’s shall be deemed to constitute execution of
the same by a Responsible Officer of each Borrower). Except as provided in
Section 2.10(c), each Borrowing shall be in a principal amount of $50,000 or a
whole multiple of $50,000 in excess thereof. Each Borrowing Notice (whether
telephonic or written) shall specify (i) whether the Borrowers are requesting a
conversion of Loans from one Type to another or a continuation of Eurodollar
Rate Loans, (ii) the requested borrowing, conversion or continuation, as the
case may be, date of the Loans (which shall be a Business Day), (iii) the
principal amount of the Loans to be borrowed, converted or continued, (iv) the
Type of Loans to be borrowed or to which existing Loans are to be converted and
(iv) if applicable, the duration of the Interest Period with respect thereto. If
the Borrowers fail to specify a Type of Loan in a Borrowing Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest

31



--------------------------------------------------------------------------------



 



Period then in effect with respect to the applicable Eurodollar Rate Loans. If
the Borrowers request a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Borrowing Notice, but fail to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its Pro Rata Share of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrowers, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. Each applicable Lender shall make the amount of its
applicable Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 10:00 a.m. on the
Business Day specified in the applicable Borrowing Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, in the case of the
Borrowings on the Closing Date, Section 4.01), the Administrative Agent shall
make all funds so received available to the Borrowers in like funds as received
by the Administrative Agent either by (i) crediting the account of any Borrower
on the books of Wells Fargo with the amount of such funds or (ii) wire transfer
of such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by any Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate Loans
without the consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify Famous Dave’s and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Adjusted Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify Famous Dave’s and the Lenders of any change in
Wells Fargo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.
     2.03 Prepayments.
     (a) The Borrowers may, upon notice to the Administrative Agent, from time
to time, voluntarily prepay any Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 8:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) on the date of prepayment of Base
Rate Loans or One-Month LIBO Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $50,000 or a whole multiple of $50,000
in excess thereof; and (iii) any prepayment of Base Rate Loans or One-Month LIBO
Rate Loans shall be in a principal amount of $50,000 or a whole multiple of
$50,000 in excess thereof or, in each case, if less, the entire principal amount
thereof then outstanding. Each of the limitations in the foregoing clauses (ii)
and (iii) will apply separately for Revolving Credit Loans and Term Loans (and
not on an aggregate basis for all Loans). Each such notice shall specify the
Revolving Credit Loans or Term Loans to be prepaid, the date of prepayment and
amount of

32



--------------------------------------------------------------------------------



 



such prepayment and the Types of Loans to be prepaid. The Administrative Agent
will promptly notify each applicable Lender of its receipt of each such notice,
and of the amount of such Lender’s applicable Pro Rata Share of such prepayment.
If such notice is given by the Borrowers, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the prepayment date specified therein. Any prepayment of a Loan shall
be accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans of the applicable Lenders in accordance with their respective
applicable Pro Rata Shares. Prepayments of Term Loans shall be applied to the
remaining Term Loan Required Amortization Payments in the inverse order of
maturity.
     (b) If for any reason the Total Revolving Credit Outstandings at any time
exceed the aggregate amount of the Revolving Credit Commitments then in effect,
the Borrowers shall immediately prepay Revolving Credit Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess,
any such prepayment to be applied to the applicable Commitments which have been
exceeded (in accordance with each applicable Lender’s Pro Rata Share thereof) in
such order as Administrative Agent may determine in its Sole Discretion.
     (c) If for any reason the Adjusted Leverage Ratio for any Reference Period
exceeds the applicable ratio set forth in Section 14.01, the Borrowers shall
prepay, on or before the date which is thirty (30) days after the date such
excess is determined, first, Term Loans and, second, to the extent necessary,
Revolving Credit Loans, in an aggregate amount equal to an amount which would
bring the Adjusted Leverage Ratio in compliance with Section 14.01. Any such
prepayment of Term Loans shall be applied to the Term Loans (in accordance with
each applicable Lender’s applicable Pro Rata Share thereof) in such order as
Administrative Agent may determine in its Sole Discretion, and any such
prepayment of Revolving Credit Loans shall be applied to the Revolving Credit
Loans (in accordance with each applicable Lender’s applicable Pro Rata Share
thereof) in such order as Administrative Agent may determine in its Sole
Discretion.
     2.04 Repayment of Loans.
     (a) On Maturity Date. In addition to any other payments due under this
Agreement, (i) the Borrowers shall repay to the applicable Lenders on the
Revolving Credit Maturity Date the aggregate Outstanding Amount of all Revolving
Credit Loans on such date and (ii) the Borrowers shall repay to the applicable
Lenders on the Term Loan Maturity Date the aggregate Outstanding Amount of all
Term Terms on such date.
     (b) Term Loan Required Amortization. In addition to any other payments due
under this Agreement, on the first Business Day of each month commencing April,
2010, Borrower shall pay to the Administrative Agent for the account of the
applicable Lenders, as a principal reduction of the Term Loans, an amount equal
to the applicable Term Loan Required Amortization Payment. Notwithstanding the
principal amortization payments provided for herein, the Outstanding Amount of
the Term Loans shall be fully due and payable on the Term Loan Maturity Date. No
principal balance reduction of the Term Loans may be reborrowed.
     2.05 Interest.

33



--------------------------------------------------------------------------------



 



     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Margin; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin; and (iii) each One-Month LIBO Rate Loan shall bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the One-Month LIBO Rate plus the Applicable Margin,
provided, however, that in no event shall the interest rate as determined under
either of the foregoing clauses (i), (ii) or (iii) be less than zero percent
(0%).
     (b) If Administrative Agent has not received on any date on which any
payment is due (whether by acceleration or otherwise) the full amount due on
such date, in addition to any other amounts payable hereunder, Borrowers shall
pay to the Administrative Agent, promptly on demand, a late payment charge
(“Late Payment Charge”) in an amount equal to the product of (x) the difference
between (1) the amount due on any such due date and (2) the amount actually
received on such due date, multiplied by (y) .05. In addition, if any amount
payable by the Borrowers under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Furthermore, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     (d) Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.08(a), bear
interest for one day.
     (e) All computations of interest with respect to Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest shall be made on an Actual/360
Basis (which results in more interest being paid than if computed on a 30/360
Basis).
     2.06 Fees.
     (a) Revolving Credit Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Lender that holds a Revolving
Credit Loan Commitment in accordance with its applicable Pro Rata Share, a
revolving credit commitment

34



--------------------------------------------------------------------------------



 



fee (“Revolving Credit Commitment Fee”) computed on a daily basis equal to the
product of (A) the Applicable Margin for Revolving Credit Commitment Fees per
annum times (B) the positive difference, if any, of (i) the Maximum Revolving
Credit Loan Commitment on each day, minus (ii) the average daily Outstanding
Amount of all Revolving Credit Loans on each day, in each case, during the
period from the then most recent prior Interest Payment Date (or, in the case of
the amount being determined on the first Interest Payment Date, from the Closing
Date) until the day immediately preceding the applicable Interest Payment Date,
minus (iii) the average daily Outstanding Amount of all L/C Obligations on each
day during the period from the then most-recent prior Interest Payment Date (or,
in the case of the amount being determined on the first Interest Payment Date,
from the Closing Date) until the day immediately preceding the applicable
Interest Payment Date. The Revolving Credit Commitment Fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
monthly in arrears on the first Business Day of each month, commencing with the
first such date to occur after the Closing Date, and on the Revolving Credit
Maturity Date.
     (b) Other Fees. (i) The Borrowers shall pay to the Administrative Agent for
its own account fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever
     (ii) The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     (c) Actual/360. All computations of fees shall be made on an Actual/360
Basis (which results in more fees being paid than if computed on a 30/360
Basis).
     2.07 Evidence of Debt.
     (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or

35



--------------------------------------------------------------------------------



 



records evidencing the purchases and sales by such Lender of participations in
Letters of Credit. In the event of any conflict between the accounts and records
maintained by the Administrative Agent and the accounts and records of any
Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
     2.08 Payments Generally.
     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, via bank account debit in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Administrative Agent will promptly distribute to each applicable
Lender its applicable Pro Rata Share (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
11:00 a.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.
     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected, without duplication, in computing
interest or fees, as the case may be.
     (c) Unless the Borrowers or any applicable Lender have notified the
Administrative Agent, prior to the date any payment is required to be made by it
to the Administrative Agent hereunder, that the Borrowers or such Lender, as the
case may be, will not make such payment, the Administrative Agent may assume
that the Borrowers or such Lender, as the case may be, have timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
immediately available funds, then:
     (i) if the Borrowers failed to make such payment, each applicable Lender
shall forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and
     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s applicable Loan, included in the
applicable Borrowing. If such Lender does not pay such

36



--------------------------------------------------------------------------------



 



amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrowers by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (e) The obligations of the applicable Lenders hereunder to make Loans and
to fund participations in Letters of Credit are several and not joint. The
failure of any applicable Lender to make any Loan or to fund participations in
Letters of Credit on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Revolving Credit Loan or purchase its participation.
     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     2.09 Sharing of Payments.
     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Loans made by it, or the participations in L/C
Obligations held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations held by them, as the
case may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such applicable Loans or such participations, as
the case may be, pro rata with each of them; provided, however, that if all or
any portion of such excess payment is thereafter recovered from the purchasing
Lender under any of the circumstances described in Section 15.06 (including
pursuant to any settlement entered into by the purchasing Lender in its
discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount

37



--------------------------------------------------------------------------------



 



so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. Each Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off, but subject to Section 15.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrowers in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchases or repayments. Each Lender that purchases a participation
pursuant to this Section shall from and after such purchase have the right to
give all notices, requests, demands, directions and other communications under
this Agreement with respect to the portion of the Obligations purchased to the
same extent as though the purchasing Lender were the original owner of the
Obligations purchased.
     2.10 Letters of Credit.
     (a) The Letter of Credit Commitments.
     (i) Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Lenders set forth in
this Section 2.10, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrowers, and to amend or renew
Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drafts under the Letters of Credit; and (B) the
Lenders holding L/C Obligation Commitments severally agree to participate in
Letters of Credit issued for the account of the Borrowers; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in any
Letter of Credit if as of the date of such L/C Credit Extension and after giving
effect thereto, (w) the Total Revolving Credit Outstandings would exceed the
aggregate amount of the Revolving Credit Commitments, (x) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s applicable Pro Rata Share of the Outstanding Amount of all L/C
Obligations would exceed such Lender’s Revolving Credit Loan Commitment, (y) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s applicable Pro Rata Share of the Outstanding Amount of all L/C
Obligations, would exceed such Lender’s Revolving Credit Commitment, or (z) the
Outstanding Amount of the L/C Obligations would exceed the Letter of Credit
Sublimit. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such

38



--------------------------------------------------------------------------------



 



Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B) subject to Section 2.10(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
renewal;
(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the applicable Lenders have
approved such expiry date;
(D) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer; and
(E) such Letter of Credit (1) is in an initial amount less than $500,000, or
(2) is to be used for a purpose other than general corporate purposes related to
the Business, or (3) is to be denominated in a currency other than Dollars.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (iv) Borrowers, Administrative Agent, L/C Issuer and Lenders acknowledge
and agree that the rights and obligations of the Lenders under this Section 2.10
shall be limited to Lenders that have, and shall apply solely to, the L/C
Obligations Commitments.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrowers delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Famous Dave’s (it
being hereby acknowledged by each Borrower that execution of the same by such
Responsible Officer of Famous Dave’s shall be deemed to constitute execution of
the same by a Responsible Officer of each Borrower). Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 8:00 a.m. at least five Business

39



--------------------------------------------------------------------------------



 



Days (or such later date and time as the L/C Issuer may agree in a particular
instance in its Sole Discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the L/C Issuer may require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer (A) the Letter
of Credit to be amended; (B) the proposed date of amendment thereof (which shall
be a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may require.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from Borrowers and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof, then, subject to the
terms and conditions hereof, the L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrowers or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
applicable Pro Rata Share times the amount of such Letter of Credit.
     (iii) If any Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its Sole Discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal Letter
of Credit”); provided that any such Auto-Renewal Letter of Credit must permit
the L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
the Borrowers shall not be required to make a specific request to the L/C Issuer
for any such renewal. Once an Auto-Renewal Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the renewal of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such renewal if (A) the L/C Issuer has determined
that it would have no obligation at such time to issue such Letter of Credit in
its renewed form under the terms hereof (by reason of the provisions of
Section 2.10(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the

40



--------------------------------------------------------------------------------



 



Nonrenewal Notice Date from the Administrative Agent, any Lender or any Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the L/C Issuer will also
deliver to the Borrowers and the Administrative Agent a true and complete copy
of such Letter of Credit or amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof. Not later than 8:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrowers shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrowers fail to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each applicable Lender of the Honor Date, the amount
of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
applicable Lender’s applicable Pro Rata Share thereof. In such event, the
Borrowers shall be deemed to have requested a Revolving Credit Loan Borrowing of
Base Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Revolving Credit Loans, but subject to
the amount of the unutilized portion of the aggregate amount of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Request for Credit Extension). Any notice given by the L/C Issuer
or the Administrative Agent pursuant to this Section 2.10(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
     (ii) Each applicable Lender (including the Lender acting as L/C Issuer)
shall upon any notice pursuant to Section 2.10(c)(i) make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its applicable Pro Rata Share of the
Unreimbursed Amount not later than 10:00 a.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.10(c)(iii), each applicable Lender that so makes funds available shall
be deemed to have made a Revolving Credit Loan to the Borrowers in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Loan for any reason, the Borrowers shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to

41



--------------------------------------------------------------------------------



 



Section 2.10(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such applicable
Lender in satisfaction of its participation obligation under this Section 2.10.
     (iv) Until each applicable Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.10(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
applicable Pro Rata Share of such amount shall be solely for the account of the
L/C Issuer.
     (v) Each applicable Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.10(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such applicable
Lender may have against the L/C Issuer, any Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of any Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any applicable Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.10(c) by the time
specified in Section 2.10(c)(ii), the L/C Issuer shall be entitled to recover
from such applicable Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to (x) the Federal Funds Rate from
time to time in effect, for the period from the date such payment is required
until the earlier of the date that such payment is immediately available and the
date that is two Business Days after the date such payment is required, and
(y) the Base Rate thereafter until the date on which such payment is immediately
available. A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any applicable Lender such applicable Lender’s L/C
Advance in respect of such payment in accordance with Section 2.10(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such applicable Lender its applicable Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such applicable Lender’s

42



--------------------------------------------------------------------------------



 



L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.10(c)(i) is required to be returned under
any of the circumstances described in Section 15.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each applicable
Lender shall pay to the Administrative Agent for the account of the L/C Issuer
its applicable Pro Rata Share thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such applicable Lender, at a rate per annum equal to: (x) the
Federal Funds Rate from time to time in effect, for the period from the date of
such demand until the earlier of the date that such amount is returned by such
Lender and the date that is two Business Days after the date of such demand, and
(y) the Base Rate thereafter until the date on which such amount is returned by
such applicable Lender.
     (e) Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;
     (ii) the existence of any claim, counterclaim, set-off, defense or other
right that any Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

43



--------------------------------------------------------------------------------



 



     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower.
Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with any Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each applicable Lender and each Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the applicable Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrowers’ pursuing such rights and remedies as they
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.10(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrowers which the Borrowers prove were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any Letter of Credit may for any reason
remain outstanding and partially or wholly undrawn, the Borrowers shall
immediately Cash Collateralize the then Outstanding Amount of all L/C

44



--------------------------------------------------------------------------------



 



Obligations (in an amount equal to such Outstanding Amount determined as of the
date of such L/C Borrowing or the Letter of Credit Expiration Date, as the case
may be). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the L/C Issuer
and the applicable Lenders, as collateral for the L/C Obligations, cash or
deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuer. Derivatives of such
term have corresponding meanings. The Borrowers hereby grant to the
Administrative Agent, for the benefit of the L/C Issuer and the applicable
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash collateral shall be maintained
in blocked, non-interest bearing deposit accounts at Wells Fargo.
     (h) Applicability of ISP98. Unless otherwise expressly agreed by the L/C
Issuer and the Borrowers when a Letter of Credit is issued, (i) such Letter of
Credit shall be a standby Letter of Credit, (ii) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each such standby Letter of Credit.
     (i) Letter of Credit Fees. The Borrowers shall pay to the Administrative
Agent for the account of each applicable Lender in accordance with its
applicable Pro Rata Share a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Margin for Eurodollar Rate
Loans per annum on the date of issuance or renewal of the applicable Letter of
Credit times the maximum face amount of such Letter of Credit times a fraction
(a) the numerator of which is the actual number of days for which such Letter of
Credit is issued or renewed (i.e. 365 if issued or renewed for a period of one
year) (determined upon issuance or renewal, as applicable, and with out regard
to whether or not such Letter of Credit in fact remains outstanding for the
entire such period), and (b) the denominator of which is 360. Such letter of
credit fees shall be computed initially at the time of issuance of each such
Letter of Credit and thereafter on each date of renewal thereof, if any. Such
letter of credit fees shall be due and payable on the Business Day immediately
preceding the date on which the each applicable Letter of Credit is issued or
renewed, as applicable. The Letter of Credit Fees are nonrefundable.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. In addition, the Borrowers shall pay directly to the L/C Issuer for its
own account the customary fronting, issuance, presentation, amendment, transfer,
negotiation and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.

45



--------------------------------------------------------------------------------



 



     2.11 Termination of Revolving Credit Loan Commitments. The Borrowers may,
upon notice to the Administrative Agent, terminate all of the Revolving Credit
Loan Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination, and (ii) the Borrowers shall not terminate the
Revolving Credit Loan Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Maximum Revolving Credit Loan Commitment (as of the effective date of
such termination). The Administrative Agent will promptly notify the applicable
Lenders of any such notice of termination of the Revolving Credit Loan
Commitments. In addition to any other amounts then due and owing under this
Agreement and the other Loan Documents, upon the effective date of any such
termination, the Borrowers shall pay to the Administrative Agent for the
respective accounts of the applicable Lenders the full amount of any Revolving
Credit Commitment Fee then accrued until the effective date of the termination
pursuant to Section 2.06(a). No termination of the Revolving Credit Commitments
may be reinstated. In addition, upon the effective date of any such termination,
the Maximum Revolving Credit Loan Commitment shall be reduced to ZERO AND
NO/100ths Dollars ($0.00) and the Revolving Credit Loan Commitment of each
applicable Lender shall be reduced to ZERO AND NO/100ths Dollars ($0.00).
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the case of the
Administrative Agent and each Lender, taxes imposed on or measured by its
overall net income, and franchise taxes imposed on it (in lieu of net income
taxes) by the jurisdiction (or any subdivision thereof) under the Laws of which
the Administrative Agent or such Lender, as the case may be, is organized or
maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If Borrowers shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions, (iii) the Borrowers shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment, the
Borrowers shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.
     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which

46



--------------------------------------------------------------------------------



 



arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).
     (c) If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
     (d) Each Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.
     3.02 Illegality.
     If any Lender determines that any Change in Law has made it unlawful for
any Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Adjusted
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or convert Base Rate Loans or One-Month LIBO Rate Loans
into Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender into
Base Rate Loans, either on the last day of the Interest Period therefore, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
date, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.
     3.03 Inability to Determine Rates.
     If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the interest rate based upon the
Adjusted Eurodollar Rate for any Interest Period for any Eurodollar Rate Loans
or for determining the interest rate based upon the One-Month LIBO Rate, or that
the Adjusted Eurodollar Rate with respect to any requested

47



--------------------------------------------------------------------------------



 



Interest Period for any Eurodollar Rate Loans does not adequately and fairly
reflect the cost to Lenders of funding such Eurodollar Rate Loans or that the
One-Month LIBO Rate does not adequately and fairly reflect the cost to Lenders
of funding such One-Month LIBO Rate Loans, the Administrative Agent will
promptly so notify the Borrowers and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans or One-Month LIBO Rate
Loans (as applicable) shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrowers may revoke any pending request for a Revolving Credit
Loan Borrowing of, conversion to or continuation of Eurodollar Rate Loans or
One-Month LIBO Rate Loans (as applicable) or, failing that, such request will be
deemed to be a request for a Revolving Credit Loan Borrowing of Base Rate Loans
in the amount so specified.
     3.04 Increased Cost and Reduced Return; Capital Adequacy.
     (a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans or One-Month LIBO Rate Loans (as applicable) or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this subsection (a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 shall govern), (ii) changes in the basis of taxation of overall net
income or overall gross income by the United States or any foreign jurisdiction
or any political subdivision of either thereof under the Laws of which such
Lender is organized or has its Lending Office, and (iii) reserve requirements
utilized in the determination of the Adjusted Eurodollar Rate), then from time
to time upon demand of such Lender (with a copy of such demand to the
Administrative Agent), the Borrowers shall pay to such Lender such additional
amounts as will compensate such Lender for such increased cost or reduction.
     (b) If any Lender determines that any Change in Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction.
     3.05 Funding Losses.
     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

48



--------------------------------------------------------------------------------



 



     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to continue, convert, prepay or borrow any
Eurodollar Rate Loan on the date or in the amount notified by the Borrowers;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
     3.06 Matters Applicable to all Requests for Compensation.
     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.
     3.07 Survival.
     All of the Borrowers obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01 Conditions of Initial Credit Extension.
     The obligation of the Lenders to make the initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and its legal
counsel:
     (i) executed counterparts of this Agreement and the other Loan Documents,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;
     (ii) a Note executed by the Borrowers in favor of each Lender that requests
a Note;

49



--------------------------------------------------------------------------------



 



     (iii) amendments to such other Loan Documents as Administrative Agent may
reasonably require to effect the terms of this Agreement, including, if the
Borrower has adopted or has any trademarks that are registered with the United
States Patent and Trademark Office (“USPTO”) and are not covered by a prior
filing of Administrative Agent’s security interest therein with the USPTO, a
supplemental grant with respect to such trademarks;
     (iv) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Borrower is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification;
     (vi) a favorable opinion or opinions of counsel to the Borrowers, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit H and such other matters concerning the Borrowers and the Loan Documents
as the Required Lenders may reasonably request;
     (vii) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of the Loan Documents to which it is a party, which
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;
     (viii) a certificate of each Borrower signed by a Responsible Officer
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
     (ix) evidence that all Insurance Requirements have been met and that all
insurance required to be maintained pursuant thereto is in effect; and
     (x) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.
     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate

50



--------------------------------------------------------------------------------



 



of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrowers and the Administrative Agent).
     (d) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrowers that sets forth information required by the Patriot
Act (as defined in Section 15.22) including the identity of the Borrowers, the
name and address of the Borrowers and other information that will allow the
Administrative Agent, the L/C Issuer or any Lender, as applicable, to identify
the Borrowers in accordance with the Patriot Act.
     (e) All conditions to the closing of the Acquisition Transaction shall have
been satisfied, all Consents and Other Action (including the applicable United
States Bankruptcy Court order) necessary to consummate the closings thereof in
accordance with the applicable Transaction Documents and all applicable Laws
shall have been obtained and the Administrative Agent shall have received
evidence reasonably acceptable to the Administrative Agent that the same will
close simultaneously with the execution of this Agreement and the funding of the
Term Loan Borrowing hereunder and that all assets to be acquired by Borrowers
pursuant to the Acquisition Agreement are being acquired free and clear of all
Liens.
     4.02 Conditions to all Credit Extensions.
     The obligation of each Lender to honor any Request for Credit Extension or
to make any Credit Extension (other than a Borrowing Notice requesting only a
conversion of Loans to another Type, or a continuation of Eurodollar Rate Loans
or a Revolving Credit Loan Borrowing pursuant to Section 2.10(c)) is subject to
the following conditions precedent:
     (a) The representations and warranties of the Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.
     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension.
     (c) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
     Each Request for Credit Extension (other than a Borrowing Notice requesting
only a conversion of Loans to another Type, or a continuation of Eurodollar Rate
Loans or a Revolving Credit Loan Borrowing pursuant to Section 2.10(c))
submitted by the Borrowers (and each other request, or deemed request, for any
Loans pursuant to the terms of this Agreement) shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.

51



--------------------------------------------------------------------------------



 



     4.03 Conditions to Revolving Credit Loan Increases.
     The effectiveness of each Revolving Credit Loan Increase shall be subject
to the satisfaction of all of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the applicable Revolving Credit Loan Increase Date
(or, in the case of certificates of governmental officials, a recent date before
the Revolving Credit Loan Increase Date) and each in form and substance
satisfactory to the Administrative Agent and its legal counsel:
     (i) written commitments duly executed by existing Lenders and/or New
Lenders in an aggregate amount equal to the amount of the proposed Revolving
Credit Loan Increase (as agreed between Borrowers and Administrative Agent but
in any case not to exceed, in the aggregate, the maximum amount set forth
Section 2.01(b)) and, in the case of each such New Lender, an assumption
agreement in form and substance satisfactory to Administrative Agent and duly
executed by Borrowers, Administrative Agent and such New Lender;
     (ii) an amendment to this Agreement (including to Schedule 2.01), effective
as of the Revolving Credit Loan Increase Date and executed by Borrowers and
Administrative Agent, to the extent necessary to implement terms and conditions
of the Revolving Credit Loan Increase, as agreed by Borrowers and Administrative
Agent and to reflect such Revolving Credit Loan Increase, the addition of the
New Lender(s), if any, and the changes in the respective applicable Commitments
and applicable Pro Rata Shares of all applicable Lenders as a result thereof;
     (iii) for the account of each applicable Lender or New Lender participating
in the Revolving Credit Loan Increase having requested the same a Note executed
by the Borrowers in favor of such Lender or New Lender;
     (iv) for each Borrower executing any Loan Document as part of the Revolving
Credit Loan Increase, such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Borrower as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with each document executed as part of the
Revolving Credit Loan Increase to which such Borrower is a party;
     (v) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower executing any of the Loan Documents is validly existing,
in good standing and qualified to engage in business in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification;
     (vi) a favorable opinion or opinions of counsel to the Borrowers, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit H and

52



--------------------------------------------------------------------------------



 



such other matters concerning the Borrowers and the Loan Documents as the
Required Lenders may reasonably request; and
     (vii) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of any Loan Document executed by such Borrower as part of
the Revolving Credit Loan Increase, which consents, licenses and approvals shall
be in full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
     (viii) a certificate signed by a Responsible Officer of each Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and
     (ix) such other document as Administrative Agent may reasonably request or
as any Lender participating in the Revolving Credit Loan Increase may require as
a condition to its commitment in such Revolving Credit Loan Increase.
     (b) There shall have been paid to Administrative Agent, for the account of
Administrative Agent or any Lender (including any Person becoming a Lender as
part of the Revolving Credit Loan Increase on such Revolving Credit Loan
Increase Date), as the case may be, all fees and expenses due and payable on or
before the Revolving Credit Loan Increase Date.
     (c) As of the Revolving Credit Loan Increase Date, (i) the conditions
precedent set forth in Section 4.02(a) and (b) shall have been satisfied both
before and after giving effect to the Revolving Credit Loan Increase, (ii) the
Revolving Credit Loan Increase shall be made on the terms and conditions set
forth in Section 2.01(b), and (iii) the Borrowers shall be in compliance with
Article XIV as of the most recently ended fiscal quarter for which Financial
Statements were delivered hereunder on a pro forma basis both before and after
giving effect to such Revolving Credit Loan Increase.
     (d) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Revolving Credit Loan Increase Date, plus such additional amounts
of Attorney Costs as shall constitute its reasonable estimate of Attorney Costs
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrowers and the Administrative Agent).
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power.

53



--------------------------------------------------------------------------------



 



     Each Borrower (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its Business requires such qualification, and
(d) has all licenses reasonably necessary for the operation of each individual
Restaurant at each Company-Owned Property and for the conduct of the Business as
a whole, except for licenses which the failure to have would not materially and
adversely affect any Company-Owned Property.
     5.02 Authorization; No Contravention.
     The execution, delivery and performance by each Borrower of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(with the passage of time, giving of notice or otherwise) (a) contravene or
Conflict with the terms of any of such Person’s Organization Documents;
(b) Conflict with or result in any breach or contravention of, or the creation
of any Lien (except Liens in favor of the Administrative Agent created by the
Loan Documents) under, (i) any Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
     5.03 No Consent or Other Action.
     No Consent or Other Action by, from, with or to any other Person is
required prior to or otherwise in connection with (a) any Borrower’s ownership
of the Collateral and conduct of its Business, (b) any Borrower’s execution and
delivery of, and performance of its obligations under, the Loan Documents,
(c) any Borrower’s execution and delivery of, and performance of its obligations
under, the Transaction Documents to which such Borrower is a party, (d) the
Grant of any Lien granted hereby or by any other Loan Document, or (e) the
validity, perfection and maintenance of any Lien created hereby or by any other
Loan Document, except (in the case of the foregoing clauses (d) and (e)) for the
filing of the Financing Statements with the Filing Offices, which Financing
Statements were so filed in connection with the Prior Credit Agreement.
     5.04 Binding Effect.
     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Borrower that is
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each such
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms. Each of the Transaction Documents has been, or upon the
execution of this Agreement and the other Loan Documents and the funding of the
Term Loan hereunder, will have been, duly executed and delivered by each
Borrower that is party thereto. Each of the Transaction Documents when so
delivered will constitute, a legal, valid and

54



--------------------------------------------------------------------------------



 



binding obligation of each such Borrower, enforceable against each Borrower that
is party thereto in accordance with its terms.
     5.05 Financial Statements; No Material Adverse Effect.
     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrowers and their Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show, in accordance with GAAP consistently
applied, all material indebtedness and other liabilities, direct or contingent,
of the Borrowers and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.
     (b) The unaudited consolidated financial statements of the Borrower and
their Subsidiaries dated September 27, 2009, including the consolidated balance
sheet, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the periods then ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all Indebtedness of the Borrowers and their consolidated Subsidiaries
as of the Closing Date.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
     5.06 Litigation.
     Except as set forth on Schedule 5.06, there is no Litigation pending or, to
the knowledge of any Borrower after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower, any of their Subsidiaries or against any
of their respective properties, assets (including any Collateral or Principal
Agreement), Business or any Property, or revenues, or affecting or pertaining to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby which, if adversely determined, would, individually, result
in liability to any Borrower in excess of $25,000 or, in the aggregate, result
in liability to any Borrower in excess of $150,000. None of the Litigation
identified on Schedule 5.06 would, either individually, or in the aggregate, if
determined adversely, have a Material Adverse Effect.
     5.07 No Default.
     No Borrower or any Subsidiary is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or

55



--------------------------------------------------------------------------------



 



would result from the consummation of the transactions contemplated by this
Agreement or any other Loan Document.
     5.08 Ownership of Property; Liens.
     Each Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, the all real property necessary
or used in the ordinary conduct of the Business. The property of the Borrowers
and their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.
     5.09 Environmental Compliance.
     The Borrowers and their Subsidiaries have conducted a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
     5.10 Insurance.
     The Borrowers and their Subsidiaries are in compliance with the Insurance
Requirements.
     5.11 Taxes.
     Each Borrower, each Subsidiary and each Person which might have tax
liabilities for which Borrower, any Subsidiary of any Borrower is or may be
liable (each, a “Tax Party”) have filed, or caused to be filed, in a timely
manner all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable. All information in
any such tax returns, reports and declarations is complete and accurate in all
material respects. Each Tax Party has paid or caused to be paid all taxes due
and payable or claimed due and payable in any assessment received by it, and has
collected, deposited and remitted in accordance with all Requirements of Law,
all sales and/or use taxes applicable to the conduct of its business, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to the Tax Party and with respect
to which adequate reserves have been set aside on its books. There are no Liens
on any properties or assets of any Borrower or any of its Subsidiaries imposed
or arising as a result of the delinquent payment or the nonpayment of any tax,
assessment, fee or other governmental charge. The income tax returns of each Tax
Party have been examined and reported upon by the relevant tax authorities, or
closed by applicable statutes of limitations, for all fiscal years and no Tax
Party has given or consented to any waiver of the statute of limitations with
respect to its tax liabilities for any such year. Except as reflected in the
financial statements provided to Administrative Agent, no Borrower knows of any
transaction or matter which might or could result in additional tax assessments
to any Tax Party. There are no applicable Taxes and Other Charges payable by any
Tax Party, Administrative Agent or any Lender in connection with the execution
and delivery of any Loan Documents by the Borrowers which have not been paid by
the Tax Party.

56



--------------------------------------------------------------------------------



 



     5.12 ERISA Compliance.
     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.
     5.13 Borrower Information; Subsidiaries, Etc.
     (a) The legal names, federal taxpayer identification numbers, states of
formation and mailing addresses, as applicable, for each of the Borrowers are
accurately set forth in the Loan Documents.
     (b) Except as disclosed in part (a) of Schedule 5.13, no Borrower has
merged, consolidated, acquired all or substantially all of the assets of any
Person or used any other name (whether in connection with the Business or the
Collateral or for other business, obtaining credit or financing or otherwise) in
the last six years. No Borrower has any Subsidiaries other than those
specifically disclosed in Part (b) of Schedule 5.13 and no Borrower has any
equity investments in any other Person other than those specifically disclosed
in part(c) of Schedule 5.13.
     5.14 Purpose of Credit Extensions; Margin Regulations; Investment Company
Act; Public Utility Holding Company Act.
     (a) The Borrowers do not intend to use all or any portion of any Credit
Extension to purchase or carry any securities, including Margin Stock. None of
the proceeds of any Credit Extension will be used, directly or indirectly, for
the purposes of reducing or retiring any

57



--------------------------------------------------------------------------------



 



indebtedness which was originally incurred to purchase or carry any Margin Stock
or other security or for any other purpose which might cause any Credit
Extension to be considered a “purpose credit” within the meaning of Regulations
U, T or X of the Board of Governors of the Federal Reserve System, as amended.
Each Borrower intends to and agrees to use the proceeds of each Credit Extension
solely for the lawful, proper business or commercial purposes set forth in its
application for the Credit Extensions and any disbursement direction letter
furnished by Borrowers to Administrative Agent in connection with any Credit
Extension.
     (b) The Borrowers are not engaged, principally or as one of their important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.
     (c) No Borrower, no Person Controlling any Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
     5.15 Disclosure.
     Each Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
     5.16 Compliance with Laws.
     Each Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties or to the Acquisition Transaction, except
in such instances in which such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted
     5.17 Business and Location.
     Each Borrower, under its legal name, is engaged in the Business under the
Brand at the Company-Owned Properties with the addresses set forth on Exhibit B
(in the case of the Business described in clause (a) of the definition thereof)
or at such Borrower’s address set forth in Schedule 15.02 (in the case of the
Business described in clauses (b) through (e) of the definition thereof).
Schedule 5.17 contains a complete and accurate list of businesses, if any,

58



--------------------------------------------------------------------------------



 



conducted by any Borrower other than its Business. All Collateral, including all
writings relating thereto and records thereof, books of record or account,
employees, business, offices and operations are located at, and all operation
with respect there to are conducted out of, the related Company-Owned Properties
or Borrowers chief executive office. Each Borrower’s chief executive office
address is 12701 Whitewater Drive, Minnetonka, Minnesota 55343.
     5.18 Transactions with Affiliates.
     Except as set forth on Schedule 5.18, no Borrower is currently a party to
any transaction of any kind with any Affiliate of any Borrower. Each of the
transactions listed on Schedule 5.18 was entered into in the ordinary course of
each applicable Borrower’s business, pursuant to written agreements and on fair
and reasonable terms substantially as favorable to such Borrower as were
obtainable by such Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.
     5.19 Financing Statements; Perfected Security Interest.
     The execution and delivery of this Agreement and the Grant hereunder
creates a valid Lien in the Collateral and the Proceeds thereof which has
attached and is enforceable. The Filing Offices are the only offices where
financing statements are required to be filed in order to perfect such security
interest in all Filing Collateral, except to the extent that Filing Collateral
includes Fixtures which require the recording of the deed of trust or mortgage
(whether one or more) or separate financing statement(s) in the county in which
such Fixtures are located in order to perfect a security interest therein. The
Lien of the Administrative Agent, on behalf of the Holders of the Obligations,
in all Filing Collateral is a first priority perfected security interest. Upon
delivery into Administrative Agent’s (or any Lender’s) possession of Collateral
other than Filing Collateral, the Lien therein of the Administrative Agent, on
behalf of the Holders of the Obligations, will be a first priority perfected
security interest.
     5.20 Title; Sufficiency; No Liens.
     Borrowers have good and marketable title to the Collateral free of all
Liens (other than the Lien granted to Administrative Agent, on behalf of the
Holders of the Obligations, hereunder and Liens permitted under Section 7.01)
and such Collateral is sufficient to enable Borrowers to operate the Business at
each Company-Owned Property (in the case of the Business described in clause
(a) of the definition thereof) and at Borrower’s address set forth in
Schedule 15.02 (in the case of the Business described in clauses (b) through
(e) of the definition thereof), in each case in accordance with the applicable
Principal Agreements. There is no financing statement (or similar statement,
agreement, pledge, deed of trust, mortgage, notice or registration), Lien, or
Judgment filed with, registered, indexed or recorded in any Governmental
Authority (or intended so to be), directly or indirectly, identifying or
encumbering or covering or involving the Collateral (except those with respect
to the Collateral acquired in the Acquisition Transaction that are extinguished
or terminated by the United States bankruptcy court order approving the
Acquisition Transaction) or any Principal Agreement or which could have a
Material Adverse Effect.
     5.21 No Further Disposition.

59



--------------------------------------------------------------------------------



 



     Other than with respect to the Lien granted herein to Administrative Agent,
on behalf of the Holders of the Obligations and, to the extent of the Permitted
Encumbrances and Liens permitted under Section 7.01, no Borrower has entered
into any agreement or understanding or taken, permitted or suffered to exist any
action (including the filing of a financing statement, agreement, pledge, deed
of trust or mortgage, notice or registration) or event (whether by operation of
law or otherwise) for the purpose of, or that may have the effect of, directly
or indirectly, Granting or permitting any Lien on or Disposing of any Collateral
(including the Principal Agreements), any interest therein or rights pertaining
thereto.
     5.22 Principal Agreements.
     Every Principal Agreement currently in effect is listed on Schedule 5.22
and Borrowers have provided Administrative Agent with a true, correct and
complete copy of each of the same. Each Borrower is in good standing under, and
in compliance with, the Principal Agreements. No Borrower has been, and no
Borrower is, in Conflict with or under, any of the Principal Agreements. No
Borrower has any knowledge of any claim of (or basis for any claim of) any such
Conflict or of any termination or nonrenewal of any Principal Agreement. Each of
the Principal Agreements listed on Schedule 5.22 was entered into in the
ordinary course of each applicable Borrower’s business, pursuant to written
agreements and on fair and reasonable terms and, to the extent the same is with
an Affiliate, on terms substantially as favorable to such Borrower as were
obtainable by such Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.
     5.23 Capitalization; Solvency.
     All of the issued and outstanding Capital Stock of Borrowers (and the other
Persons listed on Exhibit J), except as noted thereon, is directly and
beneficially owned and held by the entity listed for each such Borrower or other
Person listed on Exhibit J, and all of such Capital Stock has been duly
authorized and are fully paid and non-assessable, free and clear of all Liens
other than Permitted Encumbrances and Liens permitted under Section 7.01. Each
Borrower (a) is solvent after giving effect to the Obligations, the security
interests of Administrative Agent, on behalf of the Holders of the Obligations,
and the other transactions contemplated hereunder, and (b) is able to pay its
debts as they mature and has (and has reason to believe it will continue to
have) sufficient capital (and not unreasonably small capital) to carry on its
business and all businesses in which it is about to engage. The assets and
properties of each Borrower at a fair valuation and at their present fair
salable value are greater than the Indebtedness of each such Borrower, and
including any subordinated and contingent liabilities computed at the amount
which, to the best of each Borrower’s knowledge, represents an amount which can
reasonably be expected to become an actual or matured liability.
     5.24 Intellectual Property; Licenses, Etc.
     The Borrowers and their Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
the Business (including those trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights listed

60



--------------------------------------------------------------------------------



 



on Schedule 5.24), without conflict with the rights of any other Person. To the
best knowledge of the Borrowers, no trademark, service mark, slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrowers, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     5.25 Brokers and Financial Advisors.
     Except as set forth on Schedule 5.25, no brokers or finders were used in
connection with the financing contemplated hereby and each Borrower hereby
agrees to indemnify and hold Administrative Agent and the Lenders harmless from
and against any and all liabilities, costs and expenses (including attorney’s
fees and court costs) suffered or incurred by Administrative Agent or any such
Lenders as a result of or arising out of any of the transactions contemplated
hereby. The provisions of this Section shall survive the expiration and
termination of this Agreement and the payment of the Obligations.
     5.26 Compliance with OFAC Rules and Regulations.
     None of the Borrowers, any Subsidiary of any Borrower or, to any Borrower’s
knowledge, any Affiliate of any Borrower (i) is a Sanctioned Person, (ii) has
any of its assets in Sanctioned Countries, or (iii) derives any of its operating
income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any Credit Extension hereunder
will be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.
     5.27 Foreign Assets Control Regulations, Etc.
     Neither any Borrower nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Borrower nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 15.22). None of the
Borrowers (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.
     5.28 FDA Properties; Minwood.
     Neither FDA Properties nor Minwood has engaged in any business other than
the owning (and initial acquisition) of the assets which it owns on the date
hereof.

61



--------------------------------------------------------------------------------



 



ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Loans, L/C Obligations or other Obligations are outstanding
or any Lender has any obligation to make any Loan or the L/C Issuer has any
obligation to issue, extend or renew any Letters of Credit, the Borrowers shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02
and 6.03) cause each Subsidiary to:
     6.01 Financial Statements.
     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and Required Lenders:
     (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrowers, the consolidated
balance sheet of the Borrowers and their Subsidiaries as of the end of such
year, and the related consolidated statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP consistently applied, and
certified, without qualification and without an expression of uncertainty as to
the ability of any of the Borrowers or any of their Subsidiaries to continue as
going concerns, by Grant Thornton LLP or by other independent certified public
accountants reasonably satisfactory to the Required Lenders, together with a
written statement from such accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default, provided that such accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default;
     (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each fiscal quarter of each fiscal year of the
Borrowers, (i) copies of the unaudited consolidated balance sheet of the
Borrowers and their Subsidiaries as of the end of such quarter, and the related
consolidated statement of income and consolidated statement of cash flow for
such fiscal quarter and the portion of the Borrowers fiscal year then elapsed,
setting forth in each case in comparative form the figures for the corresponding
period or periods of the previous fiscal year and the comparisons to projections
for such period, all in reasonable detail and prepared in accordance with GAAP
consistently applied (subject to year-end adjustments and footnote information
required by GAAP consistently applied), together with a certification by the
principal financial or accounting officer of the Borrowers that the information
contained in such financial statements fairly presents in all material respects
the financial position of the Borrowers and their Subsidiaries on the date
thereof (subject to year-end adjustments and footnote information required by
GAAP consistently applied); and (ii) a list (such list to specify whether any
addition is an addition of a Company-Owned Property or a Franchised Property) of
any new Restaurants acquired or opened (or any Restaurants closed or sold)
within such fiscal quarter by Borrowers and any of their Subsidiaries and any
new Restaurants scheduled to be acquired or opened (or any Restaurants scheduled
to be closed or sold) within the next year after such fiscal quarter and, if
applicable, amended Exhibits B and/or Exhibit C reflecting the addition of any

62



--------------------------------------------------------------------------------



 



new Company-Owned Properties or Franchised Properties (or the deletion of any
Company-Owned Properties or Franchised Properties), as applicable, which amended
Exhibit B and/or Exhibit C shall be substituted as a replacement Exhibit B
and/or Exhibit C to this Agreement, as applicable;
     (c) as soon as practicable, but in any event within thirty (30) days after
the end of each fiscal month in each fiscal year of the Borrowers, unaudited
consolidated financial statements of the Borrowers and their Subsidiaries for
such fiscal period and the portion of the Borrowers’ fiscal year then ending,
setting forth in each case in comparative form the figures for the corresponding
period or periods of the previous fiscal year and the comparisons to projections
for such period, prepared in accordance with GAAP consistently applied (subject
to year-end adjustments and footnote information required by GAAP consistently
applied) (except that the projections used for such comparison purposes must
only have been prepared in good faith based upon assumptions believed by
Borrowers to have been reasonable at the time), together with a certification by
the principal financial or accounting officer of the Borrowers that the
information contained in such financial statements fairly presents in all
material respects the financial condition of the Borrowers and their
Subsidiaries on the date thereof (subject to year-end adjustments and footnote
information required by GAAP consistently applied);
     (d) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a Compliance Certificate certified by the
principal financial or accounting officer of the Borrowers and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in Article XIV (it being further acknowledged and agreed that each
such Compliance Certificate shall, in any event, include computations with
respect to whether Borrower is, or would be, in compliance with the covenant set
forth in Section 14.04 if such covenant did then apply, whether or not
Section 14.04 provides that such covenant does if fact apply for such period)
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
     (e) contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature furnished to the holders of direct or indirect
equity interests in Borrowers or filed with the Securities and Exchange
Commission;
     (f) within forty-five (45) days after the beginning of each fiscal year of
the Borrowers and, if a Default or Event of Default shall have occurred and be
continuing, from time to time upon the request of the Administrative Agent,
projections and budgets of the Borrowers and their Subsidiaries organized for
the next fiscal year on a period-by-period and quarter-by-quarter basis updating
those projections delivered to the Lenders prior to the date hereof and or, if
applicable, updating any later such projections delivered in response to a
request pursuant to this Section 6.01(f); and
     (g) from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request.
     6.02 Certificates; Other Information.

63



--------------------------------------------------------------------------------



 



     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default or, if any such Default or Event of Default shall exist, stating the
nature and status of such event;
     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate of Famous
Dave’s signed by a Responsible Officer of Famous Dave’s (it being hereby
acknowledged by each Borrower that execution of the same by Famous Dave’s in
such manner shall be deemed to constitute execution of the same by each
Borrower);
     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Borrower by independent accountants in connection with the
accounts or books of any Borrower or any Subsidiary, or any audit of any of
them;
     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
members or other direct or indirect equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which any Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;
     (e) promptly after any Borrower has notified the Administrative Agent of
any intention by any Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form; and
     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     In addition, Borrowers shall furnish or cause to be furnished to
Administrative Agent and Lenders such budgets, forecasts, projections and other
information respecting the Collateral and the business of Borrowers, as
Administrative Agent or Lenders may, from time to time, reasonably request.
Administrative Agent and each Lender is hereby authorized to deliver, from time
to time, a copy of any financial statement or any other information relating to
the business of Borrowers to any Person. Borrowers hereby irrevocably authorizes
and directs all accountants or auditors to deliver to Administrative Agent and
Lenders, at Borrowers’ expense, copies of the financial statements of Borrowers
and any reports or management letters prepared by such accountants or auditors
on behalf of the Borrowers and to disclose to Administrative Agent and

64



--------------------------------------------------------------------------------



 



Lenders such information as they may have regarding the business of Borrowers.
Any documents, schedules, invoices or other papers delivered to Administrative
Agent or any Lender may (but shall not be required to) be destroyed or otherwise
disposed of by Administrative Agent or Lenders at any time after the same are
delivered to Administrative Agent or Lenders, except as otherwise designated by
Borrowers to Administrative Agent in writing.
     Except for Compliance Certificates required under Section 6.02, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     6.03 Notices.
     Promptly notify the Administrative Agent and each Lender:
     (a) of the occurrence of any Default or Event of Default;
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) any material loss,
damage, or Litigation relating to the Business, the Collateral or any other
property which is security for the Obligations;
     (c) of the occurrence of any ERISA Event; and
     (d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary.
     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
     6.04 Payment of Obligations.
     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP consistently applied are
being maintained by any Borrower or any Subsidiary; (b) all lawful claims which,
if unpaid, would by law become a Lien upon any Borrower’s or any Subsidiary’s
property; and (c) all Indebtedness, as and when due and payable, but subject to
any subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

65



--------------------------------------------------------------------------------



 



     6.05 Preservation of Existence, Etc.
     (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except as
otherwise permitted by Section 7.04 or 7.05; (b) preserve, renew and maintain in
full force and effect its good standing status under the Laws of the
jurisdiction of its organization except as otherwise permitted by Section 7.04
or 7.05; (c) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or deemed desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (d) preserve or
renew all of its registered IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties.
     (a) Maintain, preserve and protect the Company-Owned Properties, the
Collateral and all of its other material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.
     6.07 Maintenance of Insurance.
     At Borrowers’ sole cost and expense, (a) maintain with Approved Providers
insurance policies satisfying the Insurance Requirements set forth on
Schedule 6.07, (b) timely pay all premiums, fees and charges required in
connection with all of its insurance policies and otherwise continue to maintain
such policies in full force and effect; (c) promptly deliver the insurance
policies, certificates (and renewals) thereof or other evidence of compliance
herewith to Administrative Agent; and (d) promptly notify Administrative Agent
of any loss covered by or claim under or notice made in connection with any such
insurance policies.
     6.08 Compliance with Laws.
     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property or the Acquisition Transaction, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.
     6.09 Books and Records.
     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of such
Borrower or such Subsidiary, as the case may be; and (b) maintain such books of
record and account in material conformity with all applicable requirements of
any Governmental Authority having regulatory jurisdiction over such Borrower or
such Subsidiary, as the case may be.
     6.10 Inspection Rights.

66



--------------------------------------------------------------------------------



 



     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.
     6.11 Conduct of Business.
     Continue to engage only in the Business engaged in by the Borrower on the
Closing Date, and in businesses and activities reasonably related thereto.
     6.12 Capitalization; Solvency.
     (a) Continue to be solvent after giving effect to the Obligations, the
security interests of Administrative Agent, on behalf of the Holders of the
Obligations, and the other transactions contemplated hereunder.
     (b) Continue to pay its debts as they mature and continue to have
sufficient capital (and not unreasonably small capital) to carry on its business
and all businesses in which it is about to engage.
     6.13 Casualty and Condemnation.
     Comply with the following requirements:
     (a) The Loss Proceeds in respect of any Loss of any of the Collateral
shall, subject to the rights, if any, of other parties with a prior interest in
the property covered thereby, (i) so long as no Event of Default has occurred
and is continuing and to the extent that the amount of such Loss Proceeds is
less than $250,000, be disbursed to the applicable Borrower for reinvestment in
such Borrower’s Business and (ii) in all other circumstances, be held by the
Administrative Agent as cash collateral for the Obligations. The Administrative
Agent may, so long as no Event of Default has occurred and is continuing and the
Borrowers are not required to apply such Loss Proceeds to prepay the Obligations
pursuant to Section 6.13(b) below or have not elected to reinvest such Loss
Proceeds pursuant to Section 6.13(b) below, disburse from time to time all or
any part of such proceeds so held as cash collateral, upon such terms and
conditions as the Administrative Agent may reasonably prescribe, for direct
application by such Borrower solely to the repair or replacement of such
Borrower’s property so damaged, destroyed or taken or other reinvestment in the
Borrowers’ Business; provided that, so long as no Event of Default has occurred
and is continuing, the Borrowers shall at all times and in any event have the
rights set forth in the last sentence of Section 6.13(d) below. In the event
that such proceeds have not been reinvested in the Borrowers’ business within
two hundred seventy (270) days after the earlier to occur of receipt thereof by
the Borrowers or receipt thereof by the Administrative Agent, the Administrative
Agent shall apply all or any part of such proceeds to the Obligations as
provided in Sections 6.13(c) and (d); provided that, if (A) within such 270-day
period after the earlier to

67



--------------------------------------------------------------------------------



 



occur of receipt of such proceeds by the Borrowers or receipt of such proceeds
by the Administrative Agent, the Borrowers enter into an agreement (which may be
a purchase order) pursuant to which such reinvestment shall be made, a copy of
which shall be provided to the Administrative Agent, and (B) within four hundred
five (405) days following receipt of such proceeds by the Borrowers or the
Administrative Agent, the Borrowers shall have completed, or shall have made
significant progress toward completion of, such reinvestment with such Loss
Proceeds, then the Borrowers shall not be required to prepay the Loans pursuant
to Sections 6.13(b) and (c) but shall in any event comply with Section 6.13(d).
     (b) Concurrently with the receipt by any of the Borrowers or any of their
Subsidiaries of Loss Proceeds relating to any Loss with respect to any
Collateral or Company-Owned Property, less reasonable expenses relating to such
Loss, which have not been reinvested in the Borrowers’ Business within two
hundred and seventy (270) days of receipt of such proceeds subject to
Section 6.13(a) above, provided that, if (A) within such 270-day period after
the earlier to occur of receipt of such Loss Proceeds by the Borrowers or
receipt of such Loss Proceeds by the Administrative Agent, the Borrowers enter
into an agreement (which may be a purchase order) pursuant to which such
reinvestment shall be made, a copy of which shall be provided to the
Administrative Agent, and (B) within four hundred five (405) days following
receipt of such proceeds by the Borrowers or the Administrative Agent, the
Borrowers shall have completed, or shall have made significant progress toward
completion of, such reinvestment of such Loss Proceeds, then the Borrowers shall
not be required to prepay the Revolving Credit Loans in accordance with
Sections 6.13(b) and (c) but shall in any event comply with Section 6.13(d)
(provided, however, if a Default or Event of Default has occurred and is
continuing, such proceeds shall be immediately paid to the Administrative
Agent); then the Borrowers shall pay to the Administrative Agent for the
respective accounts of the Lenders an amount equal to one hundred percent (100%)
of such Loss Proceeds, to be applied in the manner set forth in Sections 6.13(b)
and (c) or, if applicable, Section 6.13(d).
     (c) All mandatory prepayments pursuant to Section 6.13(b) above shall be
applied first, as a principal reduction of any Term Loans in such order and such
manner as Administrative Agent shall determine in its Sole Discretion, second,
as a principal reduction of any Revolving Credit Loans in such order and such
manner as Administrative Agent shall determine in its Sole Discretion, and,
third, to any other Obligations in such order and such manner as Administrative
Agent shall determine in its Sole Discretion. Any prepayment of principal of any
Loans shall include all interest accrued thereon to the date of such prepayment.
     (d) The Borrowers shall deliver to the Administrative Agent, promptly upon
receipt thereof, all Loss Proceeds that may have to be applied to prepay any
Loans or other Obligations pursuant to Section 6.13(c) above if not reinvested
as permitted in Section 6.13(a), to be held as Collateral pending reinvestment
in accordance with such Section 6.13(a). Upon the Borrowers’ request, any cash
amounts delivered to the Administrative Agent to be held as Collateral under
this Section 6.13(d) may be applied to repay the Loans or other Obligations in
the order provided above.

68



--------------------------------------------------------------------------------



 



     6.14 Banks and Payments.
     (a) Cause all Collateral Revenues and Proceeds to be deposited in the
account(s) with the bank(s) listed on Schedule 6.14 and Borrowers shall pay, and
hereby authorize Administrative Agent to cause to be paid, all Obligations as
and when due from all amounts in any bank required to be listed on
Schedule 6.14. Borrowers shall enter into such control agreements or other
similar agreements between each such bank, Borrowers and Administrative Agent,
as Administrative Agent shall deem necessary in its Sole Discretion, in form and
substance reasonably acceptable to the Administrative Agent, providing for such
bank’s agreement to disburse any such amounts in accordance with the instruction
of Administrative Agent without the further consent of, or notice to, Borrowers.
Borrowers hereby appoint Administrative Agent as their attorney-in-fact for the
purpose of executing such agreement(s) on behalf of the Borrowers as set forth
in Section 6.14 hereof.
     (b) Direct (and each Borrower does hereby direct) any and all transferors,
distributors or payors (including insurance companies with whom any Borrower
maintains insurance), upon receipt of notice from Administrative Agent, on
behalf of the Holders of the Obligations, to make payment of all Collateral
Revenues and Proceeds directly to Administrative Agent, on behalf of the Holders
of the Obligations, and authorizes Administrative Agent, on behalf of the
Holders of the Obligations, in its Sole Discretion, to hold the same in its
possession as Collateral, to apply the same to repayment of the Obligations, to
deposit the same into any of the accounts with the banks listed on
Schedule 6.14, or, to apply the same toward replacement of the Collateral.
Administrative Agent shall deliver such a notice only upon or after the
occurrence of an Event of Default (whether or not the same shall be continuing).
All Collateral Revenues and Proceeds whether received by Administrative Agent,
on behalf of the Holders of the Obligations, or by any Borrower, or by any other
Person will be included in the Collateral subject to the security interest
granted to Administrative Agent, on behalf of the Holders of the Obligations,
hereunder. Each Borrower shall (i) identify, earmark, segregate and keep
separate all Collateral Revenues and Proceeds received by it, (ii) upon
Administrative Agent’s request, on behalf of the Holders of the Obligations,
promptly account to Administrative Agent, on behalf of the Holders of the
Obligations, for all Collateral Revenues and Proceeds, (iii) hold all Collateral
Revenues and Proceeds received by any Borrower in trust for the benefit of
Administrative Agent, on behalf of the Holders of the Obligations, and shall
promptly (and in any event not later than the fifth day after receipt) deliver
(or cause to be delivered) the same to Administrative Agent, on behalf of the
Holders of the Obligations, and into its possession in the form received by such
Borrower and at a time and in a manner satisfactory to Administrative Agent, on
behalf of the Holders of the Obligations.
     6.15 Equipment.
     (a) Keep the Equipment in good condition and repair (ordinary wear and tear
excepted);
     (b) Use the Equipment with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
Contractual Obligations, Requirements of Law and Consents and Other Action;

69



--------------------------------------------------------------------------------



 



     (c) Use the Equipment only in the Business and not for personal, family,
household or farming use; and
     (d) Assume (and Borrowers do hereby assume) all responsibility and
liability arising from the Borrowers’ use of the Equipment.
     6.16 Escrows.
     Upon or after the occurrence of an Event of Default hereunder or under the
other Loan Documents (whether or not the same shall be continuing), Borrowers
shall upon written notice from Administrative Agent, on behalf of the Holders of
the Obligations, escrow with Administrative Agent from time to time, amounts
sufficient, in Administrative Agent’s Sole Discretion, to pay as the same come
due, all taxes, insurance, rentals, and any capital expenditures required to be
expended in connection with the Company-Owned Properties by any Borrower during
the term of any Loan.
     6.17 Taxes.
     Continue (and cause each Tax Party to continue) to file in a timely manner
all Federal, state and other material tax returns and reports required to be
filed, and to continue (and cause each Tax Party to continue) to pay, all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable. All information in such tax returns, reports
and declarations will be complete and accurate in all material respects.
     6.18 FDA Properties; Minwood.
     Not allow either FDA Properties or Minwood to engage in any business other
than the owning of the assets which it owns on the date hereof or to acquire any
new property or assets.
     6.19 Further Assurances.
     Deliver or cause to be delivered to Administrative Agent from time to time
such other documentation, consents, authorizations, approvals and orders in form
and substance reasonably satisfactory to Administrative Agent as Administrative
Agent shall reasonably deem necessary or desirable to perfect, maintain or
protect the Liens on the Collateral
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Loans, L/C Obligations or other Obligations are outstanding
or any Lender has any obligation to make any Loan or the L/C Issuer has any
obligation to issue, extend or renew any Letters of Credit, no Borrower shall,
nor shall any Borrower permit any Subsidiary to, directly or indirectly:

70



--------------------------------------------------------------------------------



 



     7.01 Liens.
     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date hereof and listed on Schedule 7.01, provided
that the property covered thereby is not increased;
     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP consistently applied;
     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are for sums not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;
     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
     (h) purchase money Liens upon or in equipment acquired by any Borrower to
secure the purchase price of such equipment or to secure debt incurred solely
for the purpose of financing the acquisition of any such equipment, or Liens
existing on any such equipment at the time of acquisition (other than any such
Liens created in contemplation of such acquisition that do not secure the
purchase price); provided that the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and
     (i) Liens in connection with Capitalized Leases permitted pursuant to
Section 7.03.
     7.02 Investments.
     Make any Investments, except:

71



--------------------------------------------------------------------------------



 



     (a) Investments held by such Borrower or such Subsidiary in the form of
cash and Cash Equivalents;
     (b) Investments of any Borrower in any wholly-owned Subsidiary as of the
date hereof;
     (c) Investments of a Borrower consisting of the formation of a wholly-owned
Subsidiary (each, a “Proposed Subsidiary”), provided, however, that no Borrower
shall make such an Investment without the prior written consent of
Administrative Agent, such consent not to be unreasonably withheld in the event
that Borrowers satisfy the following conditions: (i) Administrative Agent
receives at least sixty (60) days prior written notice of the proposed
formation; (ii) no Event of Default shall have occurred and be continuing at the
time of such notice or at the time of the proposed formation of such Proposed
Subsidiary; (iii) the Proposed Subsidiary, at the time of formation and at the
time such Proposed Subsidiary is added as a Borrower hereunder (as provided
below), satisfies Administrative Agent’s then applicable credit review and
underwriting standards, as determined by Administrative Agent in its Sole
Discretion after review of such financial statements, reports and other
documentation, if any, as Administrative Agent may require in order to make such
determination, all of which shall, at Administrative Agent’s request, be
delivered by Borrowers at their sole cost and expense; (iv) the Proposed
Subsidiary, at the time of formation and at the time such Proposed Subsidiary is
added as a Borrower hereunder (as provided below), satisfies Administrative
Agent’s underwriting standards regarding its organizational structure, as
determined by Administrative Agent in its Sole Discretion; (v) Borrowers and
such Proposed Subsidiary execute and deliver to Administrative Agent and Lenders
such documents and instruments as Administrative Agent shall reasonably require,
in form and content reasonably satisfactory to Administrative Agent, to cause
such Proposed Subsidiary to be added as an additional Borrower under this
Agreement, the Notes and the other Loan Documents, jointly and severally liable
with all other Borrowers for all obligations and liabilities of Borrowers
hereunder and thereunder, including, without limitation, a joinder agreement and
legal opinions; (vi) Borrowers pay to Administrative Agent an amendment fee
determined by the Administrative Agent and all reasonable costs and expenses
incurred by Administrative Agent in connection with such transaction, including,
without limitation, Attorney Costs; and (vii) satisfaction of such other terms
and conditions as Administrative Agent shall reasonably require; and
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
provided, however, that the foregoing Investments shall not be permitted if and
to the extent that they are otherwise prohibited pursuant to any other provision
of this Agreement or any other Loan Document.
     7.03 Indebtedness.
     Create, incur, assume, increase, become liable on or suffer to exist any
Indebtedness other than Indebtedness listed on Schedule 7.03; provided, however,
that notwithstanding the

72



--------------------------------------------------------------------------------



 



foregoing, nothing contained in this Section 7.03 shall permit any Borrower or
any Subsidiary to create, incur, assume, increase, become liable on or suffer to
exist any Indebtedness (whether or not listed on Schedule 7.03) to the extent
that such Borrower’s or such Subsidiary’s ability to do so is otherwise
prohibited by any other provision of this Agreement or any other Loan Document.
     7.04 Fundamental Changes; Subsidiaries.
     (a) Change its name, federal taxpayer identification number or state of
formation, nor assume a different name, nor conduct its business or affairs
under any other name without providing Administrative Agent with 60 days prior
written notice thereof.
     (b) Merge, dissolve, liquidate, consolidate with or into another Person,
change its structure (whether by equity sale, issuance, purchase or otherwise),
change its use of any item of Collateral during the term hereof, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that (i) any Subsidiary of any Borrower may merge into or
consolidate with any other Subsidiary of any Borrower provided that, in the case
of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly-owned Subsidiary of a Borrower, and (ii) any of
a Borrower’s Subsidiaries may merge into a Borrower. Borrowers shall provide
prior written notice to Administrative Agent of any merger or consolidation
permitted under this Section 7.04(b), together with an amended Exhibit J to this
Agreement including any changes necessary to accurately reflect such merger or
consolidation, which amended Exhibit J shall, upon approval by Administrative
Agent and consummation of the applicable merger or consolidation, be substituted
as a replacement Exhibit J to this Agreement.
     (c) Have any Subsidiaries other than those specifically disclosed in Part
(b) of Schedule 5.13 or have any equity investments in any other Person other
than those specifically disclosed in part(c) of Schedule 5.13, except, in each
case, as expressly permitted otherwise under Section 7.02(b).
     7.05 Dispositions.
     Make any Disposition of any Collateral, any Company-Owned Property, or any
other property or assets of any Borrower or any Subsidiary or enter into any
agreement to make any Disposition of any of the same, except:
     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property; and

73



--------------------------------------------------------------------------------



 



     (d) Disposition of assets from one Borrower to another Borrower;
provided, however, that any Disposition pursuant to clauses (a) through
(d) shall be for fair market value.
     7.06 Restricted Payments.
     Directly or indirectly, declare, or pay or make any Restricted Payment, or
set aside or otherwise deposit or invest any sums for such purpose, or agree to
do any of the foregoing; provided, however, that (a) Restricted Payments from
one Borrower to another Borrower (only to the extent that the same may lawfully
be made by such Borrower in accordance with applicable Laws), and (b) Restricted
Payments consisting of Permitted Stock Repurchases, shall be permitted so long
as, in the case of each of the foregoing clauses (a) and (b), (1) no Default or
Event of Default shall have occurred and be continuing or would result after
giving effect to such Restricted Payment, (2) Borrowers will be in pro forma
compliance with the financial covenants set forth in Article XIV hereof as of
the most recently ended Reference Period for which financial statements were
delivered hereunder on a pro forma basis both before and after giving effect to
such Restricted Payment, and (3) the aggregate consideration for any such
Permitted Stock Repurchase shall be paid in cash and the aggregate amount paid
in connection with all of such Permitted Stock Repurchases made hereunder shall
not exceed (A) $10,000,000 in the aggregate in any twelve (12) month period,
(B) in the aggregate in any fiscal year, an amount which, when added to the
aggregate amount of all Growth Capital Expenditures made or incurred by
Borrowers and their Subsidiaries in the aggregate during such fiscal year
exceeds the dollar amount for such fiscal year set forth in the table in
Section 14.03 (i.e. $25,000,000 for FY 2009, etc.), or (C) $20,000,000 in the
aggregate during the term of this Agreement.
     7.07 Change in Nature of Business.
     Engage in any material line of business substantially different from those
lines of business conducted by the Borrowers and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.
     7.08 Transactions with Affiliates.
     Enter into any transaction of any kind with any Affiliate of any Borrower,
except in the ordinary course of business, pursuant to written agreements and on
fair and reasonable terms substantially as favorable to such Borrower or such
Subsidiary as would be obtainable by such Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.
     7.09 Burdensome Agreements.
     Enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that limits the ability (a) of any Subsidiary to make
Restricted Payments to any Borrower or to otherwise transfer property to any
Borrower, (b) of any Subsidiary to Guarantee the Indebtedness of any Borrower or
(c) of any Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.

74



--------------------------------------------------------------------------------



 



     7.10 Use of Proceeds.
     (a) Use the proceeds of any Credit Extension, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to purchase or
carry any securities, including Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose.
     (b) Use the proceeds of any Credit Extension, directly or indirectly, for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or other security or for any
other purpose which might cause any Credit Extension to be considered a “purpose
credit” within the meaning of Regulations U, T or X of the Board of Governors of
the Federal Reserve System, as amended.
     (c) Use the proceeds of any Credit Extension for any purpose other than for
the lawful, proper business or commercial purposes related to the Business.
     (d) Engage, principally or as one of their important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock.
ARTICLE VIII.
SECURITY FOR OBLIGATIONS
     8.01 Grant of Security in the Collateral.
     To secure the payment and performance in full of all of the Obligations,
each Borrower has previously Granted (pursuant to the Original Credit Agreement
or Prior Credit Agreement) and does hereby Grant to Administrative Agent for the
benefit of the Holders of the Obligations a continuing security interest and
Lien on and with respect to any and all right, title and interest of each such
Borrower in and to the Collateral (including the Principal Agreements but only
as provided in the next sentence below and including the Collateral acquired
pursuant to the Acquisition Agreement), whether now owned and existing or
hereafter acquired or arising; all additions and accessions thereto,
substitutions therefor and replacements and improvements of or to any or all of
the foregoing; and all products and Proceeds of the foregoing. In the event and
to the extent that any Borrower now or hereafter may Grant a security interest
in or other Lien on its rights under any Principal Agreement without Conflicting
with such Principal Agreement, either because the terms of such Principal
Agreement do not restrict such Grant, or each of the other parties thereto has
consented to such Grant or applicable Law permits such Grant, or for any other
reason, then such Borrower hereby Grants to Administrative Agent for the benefit
of the Holders of the Obligations such Lien in such Principal Agreements,
whether now owned or hereafter acquired, and all Proceeds thereof. Each Borrower
hereby authorizes Administrative Agent, on behalf of the Holders of the
Obligations, to file the Financing Statements (or any amendments, supplements or
replacements thereto or thereof as Administrative Agent, on behalf of the
Holders of the Obligations, may now or hereafter deem appropriate in its Sole
Discretion) in the Filing Offices or in such other locations as Administrative
Agent, on behalf of the Holders of the Obligations, may now or hereafter deem
appropriate in its Sole Discretion.
     8.02 Obligations Secured by Loan Documents.

75



--------------------------------------------------------------------------------



 



     From and after the date hereof, (a) each Loan Document executed by any
Borrower pursuant to the Original Credit Agreement or Prior Credit Agreement
that secures the “Obligations” described therein shall secure all of the
Obligations (as defined herein), and (b) Administrative Agent, as pledge,
assignee, mortgagee, grantee or secured party with respect to the liens and
security interests provided for in such Loan Documents, shall be the pledgee,
assignee, mortgagee, grantee or secured party as agent for all of the Holders of
the Obligations.
ARTICLE IX.
SPECIAL PROVISIONS CONCERNING RIGHTS AND DUTIES WHILE IN
POSSESSION OF COLLATERAL
     9.01 Borrowers’ Possession.
     Upon and during the continuation of an Event of Default, to the extent the
same shall, from time to time, be in any Borrower’s possession, such Borrower
will hold the Collateral and all writings evidencing or relating to the
Collateral in trust for Administrative Agent, on behalf of the Holders of the
Obligations, and, upon request or as otherwise provided herein, promptly deliver
the same to Administrative Agent, in the form received and at a time and in a
manner satisfactory to Administrative Agent. With respect to the Collateral in
any Borrower’s possession Borrowers shall at Administrative Agent’s request take
such action as Administrative Agent in its Sole Discretion deems necessary or
desirable to create, perfect and protect the security interest of Administrative
Agent, on behalf of the Holders of the Obligations, in any of the Collateral and
to preserve or enhance the value thereof.
     9.02 Administrative Agent’s Possession.
     With respect to all of the Collateral (and all other security for the
Obligations) delivered or transferred to, or otherwise in the custody or control
of (including any items in transit to or set apart for) Administrative Agent or
any of its agents, associates or correspondents, in accordance with this
Agreement, the Borrowers agree that (a) such Collateral (and other security)
will be and be deemed to be in the sole possession of the Administrative Agent,
for the benefit of the Holders of the Obligations; (b) Borrowers have no right
to withdraw or substitute any such Collateral (or other security); (c) Borrowers
shall not take or permit any action, or exercise any voting and other rights,
powers and privileges in respect of the Collateral (or other security)
inconsistent with Administrative Agent’s and Lenders’ interest therein and sole
possession thereof; and (d) Administrative Agent, for the benefit of the Holders
of the Obligations, may in it its Sole Discretion and without notice, without
obligation or liability except to account for property actually received by it,
and without affecting or discharging the Obligations, (1) further transfer and
segregate the Collateral (or other security) in its possession; (2) receive
Collateral Revenues or Proceeds and hold the same as a part of the Collateral
(or other security) and/or apply the same as hereinafter provided; and
(3) exchange any of the Collateral (or other security) for other property upon
reorganization, recapitalization or other readjustment. Upon the occurrence and
during the continuance of an Event of Default, Administrative Agent, for the
benefit of the Holders of the Obligations, is authorized (i) to exercise or
cause its nominee to exercise all or any rights, powers and privileges
(including to vote) on or with respect to the Collateral (or other security)
with the same force and effect as an absolute owner thereof; (ii) whether any of
the Obligations be due, in its (or Lenders’) name(s) or in Borrowers’ names or

76



--------------------------------------------------------------------------------



 



otherwise, to demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for, or make any
compromise or settlement Administrative Agent, on behalf of the Holders of the
Obligations, deems desirable with respect to, any of the Collateral (or other
security); and (iii) to extend the time of payment, arrange for payment in
installments, or otherwise modify the terms of, or release, any of the
Collateral (or other security). Notwithstanding the rights accorded
Administrative Agent or the Lenders with respect to the Collateral (or other
security) and except to the extent provided below or required by the UCC or
other applicable Law (which requirement cannot be modified, waived or excused),
Administrative Agent’s (and any Lender’s) sole duty with respect to any
Collateral (or other security) in its possession (with respect to custody,
preservation, safekeeping or otherwise and whether under Section 9-207 of the
UCC or otherwise) will be to deal with it in the same manner that such party
deals with similar property owned and possessed by it. Without limiting the
foregoing, Administrative Agent (and Holders of the Obligations), and any of its
(and their) officers, directors, members, partners, trustees, owners, debt
holders, employees, representatives, agents and designees, except as otherwise
required by applicable Law (I) will have no duty with respect to the Collateral
(or other security) or the rights granted hereunder; (II) will not be required
to sell, invest, substitute, replace or otherwise dispose of the Collateral (or
other security); (III) will not be required to take any steps necessary to
preserve any rights against prior parties to any of the Collateral (or other
security); (IV) will not be liable for (or deemed to have made an election of or
exercised any right or remedy on account of) any delay or failure to demand,
collect or realize upon any of the Collateral (or other security); and (V) will
have no obligation or liability in connection with the Collateral (or other
security) or arising under this Agreement. Borrowers agree that such standard of
care is reasonable and appropriate under the circumstances.
ARTICLE X.
EVENTS OF DEFAULT AND REMEDIES
     10.01 Events of Default.
     Any of the following shall constitute an Event of Default:
     (a) Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal or interest of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
fee or other amount due hereunder or under any other Loan Document; or
     (b) Disclaimer. Any Borrower disclaims liability under, or enforceability
of, any Loan Document; or
     (c) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.05(c), 6.10, 6.14, or Article VII, or Section 14.02 or 14.03; or
     (d) Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

77



--------------------------------------------------------------------------------



 



     (e) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or
     (f) Insolvency Proceedings, Etc. Any Borrower or any Subsidiary of any
Borrower institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 90 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
of any Borrower becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. There is entered against any Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $750,000.00 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000.00,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000.00; or
     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document;
     (k) Change of Control. There occurs any Change of Control;

78



--------------------------------------------------------------------------------



 



     (l) Dissolution, Etc. of Borrowers. Any Borrower or any partnership or
limited liability company in which any Borrower or any Subsidiary is a partner
or member (each hereinafter called an “other liable party”) shall dissolve,
merge or consolidate, suspend the transaction of business, attempt to terminate,
revoke or disclaim any obligation to Administrative Agent or any Lender (except
strictly in accordance with its terms), or incur any material adverse change in
its financial condition or prospects; or if any Borrower or any other liable
party shall be expelled from or suspended by any stock or securities exchange or
other exchange; or if any Borrower or any other liable party shall take any
action to effect, or which indicates its acquiescence in, any of the foregoing,
except as expressly permitted in or required by this Agreement; or
     (m) The Capital Stock of Famous Dave’s shall cease to be traded on a
nationally recognized stock or securities exchange.
     10.02 Remedies Upon Event of Default.
     If any Event of Default occurs and is continuing, the Administrative Agent
shall, subject to Section 12.12, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
     (c) require that the Borrowers Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof);
     (d) exercise on behalf of itself and the Holders of the Obligations all
rights and remedies available to it and the Holders of the Obligations under the
Loan Documents or applicable law, which shall include, without limitation, the
rights, powers and remedies (i) granted to secured parties under the UCC or
other applicable Uniform Commercial Code; (ii) granted to Administrative Agent
or Lenders under any other applicable Law; and (iii) granted to Administrative
Agent or Lenders under this Agreement, the Notes or any other Loan Document or
any other agreement between Borrowers and Administrative Agent or any of the
Holders of the Obligations;
     (e) without Borrowers’ assent, without advertisements or notices of any
kind (except for the notice specified in Section 10.04 below regarding notice
required in connection with a public or private sale), or demand of performance
or other demand, or obligation or liability (except to account for amounts
actually received) to or upon Borrowers or any other person (all such
advertisements, notices and demands, obligation and liabilities, if any, hereby
being expressly waived and discharged to the extent permitted by law),
forthwith, directly or through its agents or representatives, (i) disclose such
default and other matters (including the names of

79



--------------------------------------------------------------------------------



 



Borrowers) in connection therewith to any Person in Administrative Agent’s and
Lenders’ reasonable discretion; (ii) to the extent permitted by applicable Law
enter any Company-Owned Property, with or without the assistance of other
persons or legal process; (iii) require Borrowers to account for (including
accounting for any products and proceeds of any Collateral), segregate,
assemble, make available and deliver to Administrative Agent, its agents or
representatives, for the benefit of the Holders of the Obligations, the
Collateral, at any place and time designated by Administrative Agent or Lenders;
(iv) take possession of, operate, render unusable, remove from any location,
collect, transfer and receive, recover, appropriate, foreclose, extend payment
of, adjust, compromise, settle, release any claims included in, and do all other
acts or things necessary or, that Administrative Agent or Lenders in their Sole
Discretion deem appropriate, to protect, maintain, preserve and realize upon,
the Collateral and any products and proceeds thereof, in whole or in part;
(v) exercise all rights, powers and interests with respect to any and all
Collateral, and sell, assign, lease, license, pledge, transfer, negotiate
(including endorse checks, drafts, orders, or instruments), deliver or otherwise
dispose (by contract, option(s) or otherwise) of the Collateral or any part
thereof; and (vi) without regard to the sufficiency of the security for
repayment of the Obligations and without notice to Borrowers, or any showing of
insolvency, fraud or mismanagement on the part of Borrowers and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, and without regard to the then value of the
Collateral, Administrative Agent and Lenders shall be entitled to the ex parte
appointment of a receiver or receivers for the protection, control and
management of the Collateral. Any such disposition may be in one or more public
or private sales, at or upon an exchange, board or system or in the State where
any Collateral or any Company-Owned Property is located or elsewhere, at such
price, for cash or credit (or for future delivery without credit risk) and upon
such other terms and conditions as it deems appropriate, with the right of
Lenders to the extent permitted by Law upon any such sale or sales, public or
private, to purchase the whole or any part of said Collateral, free of any
right, claim or equity of redemption of or in any Borrower (such rights, claims
and equity of redemption, if any, hereby being expressly waived). If any of the
Collateral is sold or leased by Administrative Agent, on behalf of the Holders
of the Obligations, upon credit terms or for future delivery, the Obligations
shall not be reduced as a result thereof until payment therefore is finally
collected by Administrative Agent, for the benefit of the Holders of the
Obligations. In the event Administrative Agent institutes an action to recover
any Collateral or seeks recovery of any Collateral by way of prejudgment remedy,
each Borrower waives the posting of any bond which might otherwise be required.
Notwithstanding that Administrative Agent or any Lender, whether in its own
behalf and/or on behalf of another or others, may continue to hold the
Collateral and regardless of the value thereof, or any delay or failure to
dispose thereof, unless and then only to the extent that Administrative Agent or
any such Lender proposes to retain the Collateral in satisfaction of the
Obligations by written notice in accordance with the UCC, Borrowers shall be and
remain liable for the payment in full of any balance of the Obligations and
expenses at any time unpaid. Without limiting the foregoing, upon Borrowers’
failure to abide by and comply with its obligations under Article VI hereof, in
addition to its other rights and remedies, Administrative Agent, on behalf of
the Holders of t he Obligations, may (but is not required to), in its Sole
Discretion and to the extent it deems necessary, advisable or appropriate, take
or cause to be taken such actions or things to be done (including the payment or
advancement of funds, or requiring advancement of funds to be held by
Administrative Agent, for the benefit of the Holders of the Obligations, to fund
such obligations, including taxes or insurance) as may be

80



--------------------------------------------------------------------------------



 



required hereby (or necessary or desirable in connection herewith) to correct
such failure (including causing the Collateral to be maintained or insurance
protection required hereby to be procured and maintained) and any and all costs
and expenses incurred (including reasonable attorneys fees and disbursements) in
connection therewith shall be included in Borrowers’ Obligations and shall be
immediately due and payable and bear interest at the Default Rate;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
All such rights, powers and remedies shall be cumulative and not alternative and
enforceable, in Required Lenders’ Sole Discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower of this Agreement or any
of the other Loan Documents. Any single or partial exercise of, or forbearance,
failure or delay in exercising any right, power or remedy shall not be, nor
shall any such single or partial exercise of, or forbearance, failure or delay
be deemed to be a limitation, modification or waiver of any right, power or
remedy and shall not preclude the further exercise thereof; and every right,
power and remedy of Administrative Agent or Lenders shall continue in full force
and effect until such right, power and remedy is specifically waived by an
instrument in writing executed and delivered with respect to each such waiver by
such parties.
     10.03 Application of Funds.
     After the exercise of remedies provided for in Section 10.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 10.02) any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and including all costs and expenses (including Attorney Costs, trustee
fees and court costs) incurred in connection with any collection, receipt,
recovery, appropriation, foreclosure or realization, or from any use, operation,
sale, assignment, lease, pledge, transfer, delivery or disposition of all or any
of the Collateral, or with respect to the care, safekeeping, custody,
maintenance, protection, administration or otherwise of any and all of said
Collateral or in any way relating to the rights of Administrative Agent and
Lenders under this Agreement;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders

81



--------------------------------------------------------------------------------



 



(including Attorney Costs and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings,
Related Treasury Management Obligations and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Related Treasury Management
Obligations or constituting the termination value owing to any Lender
Counterparty arising under Related Rate Management Transactions, ratably among
the Lenders in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment, satisfaction or discharge of any other Indebtedness
or Obligations (including any reimbursement, subrogation, contribution or other
obligation to any Person), or otherwise as may be permitted or as required by
any law, rule or regulation (including Section 9-615(a)(3) of the UCC); and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Subject to Section 2.10(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above. Notwithstanding the
foregoing or anything else to the contrary contained in this Agreement or any of
the other Loan Documents, Administrative Agent shall have no obligation to apply
any amounts received on account of the Obligations to (a) the payment of any
Related Rate Management Obligations unless Administrative Agent shall have
received written notice of the existence and amount of such Related Rate
Management Obligations from the applicable Lender Counterparty prior to the date
such amounts are otherwise applied by Administrative Agent, or (b) the payment
of any Related Treasury Management Obligations unless Administrative Agent shall
have received written notice of the existence and amount of such Related
Treasury Management Obligations from the applicable Lender who is (or whose
Affiliate is) the Holder of the Obligations in respect of such Related Treasury
Management Obligations prior to the date such amounts are otherwise applied by
Administrative Agent
     10.04 Required Notice of Sale.
     In exercising its rights, powers and remedies as secured party,
Administrative Agent, on behalf of the Holders of the Obligations, agrees to
give Borrowers 10 days’ notice of the time and place of any public sale of
Collateral or of the time after which any private sale of Collateral may take
place, unless the Collateral is perishable or threatens to decline speedily in
value or is

82



--------------------------------------------------------------------------------



 



of a type customarily sold on a recognized market. Borrowers agree that such
period and notice is commercially reasonable under the circumstances.
ARTICLE XI.
RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY
     11.01 Right to Cure.
     Administrative Agent, on behalf of the Holders of the Obligations, may, at
its option but without any obligation, after an Event of Default that is
continuing cure any default by Borrowers under any Contractual Obligation
including the Principal Agreements and Leases or pay or bond on appeal any
judgment entered against Borrowers; discharge taxes or other Liens at any time
levied on or existing with respect to the Collateral; and pay any amount, incur
any expense or perform any act which, in Administrative Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Administrative Agent or Lenders with respect thereto.
Administrative Agent may add any amounts so expended to the Obligations, such
amounts to be repayable by Borrowers on demand. Administrative Agent shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of Borrowers.
Any payment made or other action taken by Administrative Agent under this
Section shall be without prejudice to any right to assert an Event of Default
hereunder and to proceed accordingly.
     11.02 Power of Attorney.
     Each Borrower hereby irrevocably constitutes and appoints, effective on and
after the occurrence of an Event of Default, Administrative Agent acting through
any officer or Agent thereof, with full power of substitution, as such
Borrower’s true and lawful attorney-in-fact with full irrevocable power and
authority in such Borrower’s place and stead and in such Borrower’s name or in
its own name, from time to time in Administrative Agent’s Discretion, to
receive, open and dispose of mail addressed to such Borrower, to take any and
all action, to do all things, to execute, endorse, deliver and file any and all
writings, documents, instruments, notices, statements (including financing
statements, and writings to correct any error or ambiguity in any Loan
Document), applications and registrations (including registrations and licenses
for securities, copyrights, patents, and trademarks), checks, drafts,
acceptances, money orders, or other evidence of payment or proceeds, which may
be or become necessary or desirable in the Sole Discretion of Administrative
Agent to accomplish the terms, purposes and intent of, or to fulfill Borrowers’
obligations under this Agreement and the other Loan Documents, including the
right to enter into any control agreements on behalf of each such Borrower as
described in Section 6.14, to appear in and defend any action or proceeding
brought with respect to the Collateral or any Company-Owned Property, and to
bring any action or proceeding, in the name and on behalf of any Borrower, which
Administrative Agent, in its Sole Discretion, deems necessary or desirable to
protect its interest in the Collateral or any Property. This power is coupled
with an interest and is irrevocable. THIS POWER DOES NOT AND SHALL NOT BE
CONSTRUED TO AUTHORIZE ANY CONFESSION OF JUDGMENT. Each Borrower hereby releases
Administrative Agent, Lenders and their respective officers, directors, members,
partners, trustees, debt holders, employees, representatives, agents and
designees from any liabilities arising from any act or acts under this power of
attorney and in furtherance thereof,

83



--------------------------------------------------------------------------------



 



whether of omission or commission, except and only to the extent the same
results from the applicable released party’s own gross negligence or willful
misconduct as determined pursuant to a final non-appealable order of a court of
competent jurisdiction.
ARTICLE XII.
ADMINISTRATIVE AGENT
     12.01 Appointment and Authorization of Administrative Agent.
     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     (b) The L/C Issuer shall act on behalf of the applicable Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(i) provided to the Administrative Agent in this Article XII with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the applications and
agreements for letters of credit pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in this Article XII and in the
definition of “Agent-Related Person” included the L/C Issuer with respect to
such acts or omissions, and (ii) as additionally provided herein with respect to
the L/C Issuer.
     12.02 Delegation of Duties.
     The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     12.03 Liability of Administrative Agent.

84



--------------------------------------------------------------------------------



 



     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any Lender or
participant for any recital, statement, representation or warranty made by any
Borrower or any officer thereof, contained herein or in any other Loan Document,
or in any certificate, report, statement or other document referred to or
provided for in, or received by the Administrative Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Borrower or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Borrower or any Affiliate
thereof.
     12.04 Reliance by Administrative Agent.
     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     12.05 Notice of Default.
     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the

85



--------------------------------------------------------------------------------



 



Lenders, unless the Administrative Agent shall have received written notice from
a Lender or any Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as may be directed by the Required Lenders in accordance with
Article X; provided, however, that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interest of the Lenders.
     12.06 Credit Decision; Disclosure of Information by Administrative Agent.
     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Borrowers hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Borrowers or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.
     12.07 Indemnification of Administrative Agent.
     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Borrower and without limiting the obligation
of any Borrower to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however,

86



--------------------------------------------------------------------------------



 



that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrowers. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.
     12.08 Administrative Agent in its Individual Capacity.
     Wells Fargo and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Borrowers and their respective Affiliates as
though Wells Fargo were not the Administrative Agent or the L/C Issuer hereunder
and without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding any Borrower or its Affiliates (including information that
may be subject to confidentiality obligations in favor of such Borrower or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, Wells
Fargo shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not the
Administrative Agent or the L/C Issuer, and the terms “Lender” and “Lenders”
include Wells Fargo in its individual capacity.
     12.09 Successor Administrative Agent.
     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders and Famous Dave’s. If the Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrowers at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XII and
Sections 15.04 and 15.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this

87



--------------------------------------------------------------------------------



 



Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.
     12.10 Administrative Agent May File Proofs of Claim.
     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.06, 2.10(i), 2.10(j) and 10.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 15.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     12.11 Collateral Matters.
     The Lenders irrevocably authorize the Administrative Agent, at its option
and in its Sole Discretion, to release any Collateral or other security for the
Obligations from the Liens imposed by the Loan Documents: (i) upon termination
of all Commitments and payment in full of all Loans and all other Obligations
payable under this Agreement and under any other Loan Document (other than
contingent indemnification obligations) and provided no L/C Obligations

88



--------------------------------------------------------------------------------



 



are outstanding, no Lender has any obligation to make any Loan and the L/C
Issuer has no obligation to issue, extend or renew any Letters of Credit,
(ii) in connection with the sale of such Collateral or other security pursuant
to any Disposition permitted under the terms of this Agreement, (iii) in
accordance with any provision for the release thereof provided for in this
Agreement or the other Loan Documents, or (iv) subject to Section 15.01, if
approved, authorized or ratified in writing by the Required Lenders.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 12.11.
     12.12 Duties in the Case of Enforcement.
     In case one of more Events of Default have occurred and shall be
continuing, the Administrative Agent shall, if (a) so requested (or consented
to) by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of any Loan Documents authorizing the sale or other
disposition of all or any part of the Collateral (or any other property which is
security for the Obligations) and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such
Collateral (or such other property). The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent, harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.
     12.13 Other Agents; Co-Lead Arrangers and Syndication Agent.
     None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” or “co-lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.
     12.14 Advertising, Promotion and Marketing
     The Administrative Agent and each Lender may, and each Borrower hereby
authorizes the Administrative Agent and each Lender to, include references to
such Borrower and its Subsidiaries, and utilize any logo or other distinctive
symbol associated with such Borrower or any of its Subsidiaries, in connection
with any advertising, promotion or marketing undertaken by the Administrative
Agent or such Lender.

89



--------------------------------------------------------------------------------



 



ARTICLE XIII.
CONTRIBUTION AMONG THE BORROWERS
     13.01 Contribution.
     To provide for just and equitable contribution among the Borrowers, if any
payment is made by one Borrower (a “Funding Borrower”) hereunder or under any
other Loan Document in respect of the Obligations, such Funding Borrower shall
be entitled to a contribution from the other Borrower for all payments, damages
and expenses incurred by such Funding Borrower under or in connection with such
Obligations, such contributions to be made in the manner and to the extent set
forth below. Any amount payable as a contribution under this Agreement shall be
determined as of the date on which the related payment is made by a Funding
Borrower.
     13.02 Calculation of Contributions.
     Each Borrower shall be liable for contribution to each Funding Borrower in
respect of all payments, damages and expenses incurred by such Funding Borrower
hereunder or under any other Loan Document in an aggregate amount, subject to
Section 13.03, equal to (i) the ratio of (x) the Property Worth of all
Collateral and other security for the Obligations owned by such Borrower, to
(y) the Property Worth of the entire Collateral and other security for the
Obligations owned by all of the Borrowers collectively, multiplied by (ii) the
aggregate amount of such payments, damages and expenses incurred by such Funding
Borrower under or in connection with the Secured Obligations. As used herein,
the term “Property Worth” shall mean, with respect to each Borrower, the fair
market value such Borrower’s right, title and interest in and to the Collateral
and other security for the Obligations as of the Disbursement Date.
     13.03 Rights to Contribution Subordinated.
     Each Borrower agrees that all of its rights to receive contributions under
this Article XIII (whether for payments, damages, expenses or otherwise) and all
of its rights, if any, to be subrogated to any of the rights of Administrative
Agent or Lenders shall be subordinated in right of payment (in liquidation or
otherwise) to the prior payment in full in cash of all of the Obligations
(whether for principal, interest, premium or otherwise). If any amount shall at
any time be paid to a Borrower on account of such rights of contribution or
subrogation, or in contravention of the provisions of this Article XIII at any
time, such amount shall be held in trust, segregated from the other assets of
such Borrower, for the benefit of the Administrative Agent and Lenders and shall
promptly be paid to the Administrative Agent. The foregoing shall constitute a
continuing offer to, and agreement with, all persons that from time to time may
become holders of, or continue to hold, Obligations under this Agreement, and
the provisions of the foregoing sentence are made for the benefit of such
holders and such holders, as third party beneficiaries hereunder, are entitled
to enforce such provisions.
ARTICLE XIV.
FINANCIAL COVENANTS
     The Borrowers covenant and agree that, so long as any Loans, L/C
Obligations or other Obligations are outstanding or any Lender has any
obligation to make any Revolving Credit Loan or the L/C Issuer has any
obligation to issue, extend or renew any Letters of Credit:

90



--------------------------------------------------------------------------------



 



     14.01 Adjusted Leverage Ratio.
     As of the end of any fiscal quarter referenced in the table below, the
Adjusted Leverage Ratio for the Reference Period then ended shall not exceed the
ratio set forth opposite such fiscal quarter in such table:

          Fiscal Quarter   Ratio
FQ4 2009
    3.50:1.00  
FQ1 2010 through FQ3 2011
    3.75:1.00  
FQ4 2011 through FQ3 2012
    3.50:1.00  
FQ4 2012 and each FQ thereafter
    3.25:1.00  

     14.02 Consolidated Cash Flow Ratio.
     As of the end of any fiscal quarter referenced in the table below, the
Consolidated Cash Flow Ratio for the Reference Period then ended shall not be
less than the ratio set forth opposite such fiscal quarter in such table:

          Fiscal Quarter   Ratio
FQ4 2009 and each FQ thereafter
    2.00:1.00  

     14.03 Capital Expenditures; Permitted Stock Repurchases.
     No Borrower shall, nor shall any Borrower permit any Subsidiary to,
directly or indirectly make or become legally obligated to make any Growth
Capital Expenditures costing in excess of an amount equal to (a) the applicable
amount listed in the table below in the aggregate for the Borrowers and their
Subsidiaries during each applicable fiscal year, minus (b) in each case, an
amount equal to the aggregate consideration paid in connection with all
Permitted Stock Repurchases made during the applicable fiscal year:

          Fiscal Year   Ratio
FY 2009 and each FY thereafter
  $ 25,000,000  

     In addition and without limiting the foregoing, no Borrower shall, nor
shall any Borrower permit any Subsidiary to, at any time, directly or indirectly
(a) become legally obligated to make any Growth Capital Expenditures, or
(b) make any Growth Capital Expenditures which any Borrower or any such
Subsidiary was not previously legally obligated to make, if, in either case,
after giving effect thereto, the Adjusted Leverage Ratio is, or would be,
greater than the Incurrence Ratio.

91



--------------------------------------------------------------------------------



 



     14.04 Maximum Royalties Receivable Aged Past 30 Days.
     (a) Borrowers shall not permit the percentage of balance sheet royalties
receivable of Borrowers and their Subsidiaries (determined on a consolidated
basis in accordance with GAAP consistently applied) that are aged more than
thirty (30) days to exceed (a) twenty-five percent (25%) of total royalties
receivable at any time during the first (1st) or fourth (4th) fiscal quarters of
any fiscal year, or (b) twenty percent (20%) of total royalties receivable at
any time during the second (2nd) or third (3rd) fiscal quarters of any fiscal
year; provided, however, that, the covenant set forth in this Section 14.04
shall apply only for those fiscal quarters at the end of which the Adjusted
Leverage Ratio, as calculated for the Reference Period ending as of the end of
such fiscal quarter, is greater than or equal to 3.00:1.00.
     (b) Notwithstanding any provision of Section 14.04(a) to the contrary, in
no event shall balance sheet royalties receivable of Borrowers and their
Subsidiaries from any of the NCBBQ Entities be included for purposes of
calculating the percentage of balance sheet royalties receivable of Borrowers
and their Subsidiaries that are aged more than thirty (30) days pursuant to
Section 14.04(a) above, during the following fiscal quarters: (i) the fourth
(4th) fiscal quarter 2008 and the first (1st) fiscal quarter 2009; and (ii) the
second (2nd) fiscal quarter 2009, the third (3rd) fiscal quarter 2009 and the
fourth (4th) fiscal quarter 2009, but only if (in the case of this clause (ii))
Borrowers and the NCBBQ Entities have reached an agreement with respect to past
due, current and future royalties payable by the NCBBQ Entities to Borrowers and
their Subsidiaries, which agreement is evidenced by a written document which is
acceptable in form and substance to Administrative Agent in its Sole Discretion,
an executed copy of which has been delivered to Administrative Agent.
ARTICLE XV.
MISCELLANEOUS
     15.01 Amendments, Etc.
     Except for any amendment necessary to implement the terms of any Revolving
Credit Loan Increase in accordance with the terms of this Agreement (which shall
be in writing and signed by Administrative Agent and Borrowers), no amendment or
waiver of any provision of this Agreement or any other Loan Document, and no
consent to any departure by any Borrower or any other Borrower therefrom, shall
be effective unless in writing signed by the Required Lenders and the Borrowers
or the applicable Borrower, as the case may be, and acknowledged by the
Administrative Agent and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the

92



--------------------------------------------------------------------------------



 



Lenders (or any of them) or any scheduled or mandatory reduction of the
Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) below in this
Section 15.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;
     (e) change Section 2.09 or Section 10.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lender required to amend, waive or otherwise modify any rights hereunder or make
any determination or grant any consent hereunder, without the written consent of
each Lender; or
     (g) release all or substantially all of the Collateral or other collateral
securing the Loans without the written consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it, and (ii) no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above, affect
the rights or duties of the Administrative Agent under this Agreement or any
other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that no Commitment of such Lender may be
increased or extended without the consent of such Lender.
     15.02 Notices and Other Communications; Facsimile Copies.
     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrowers, the Administrative Agent or the L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 15.02 or to such other address, facsimile number or
telephone number as shall be designated by such party in a notice to the other
parties; and
     (ii) if to any other Lender, to the address, facsimile number or telephone
number specified for such Lender on Schedule 15.02 or to such other address,
facsimile

93



--------------------------------------------------------------------------------



 



number, electronic mail address or telephone number as shall be designated by
such party in a notice to the Borrowers, the Administrative Agent and the L/C
Issuer.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone, and (D) if delivered by electronic
mail, when delivered; provided, however, that notices and other communications
to the Administrative Agent and/or the L/C Issuer pursuant to Article II shall
not be effective until actually received by such Person. In no event shall a
voicemail message be effective as a notice, communication or confirmation
hereunder.
     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents
and/or executed signature pages thereto may be transmitted by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Borrowers, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
     (c) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrowers shall indemnify each
Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of any Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     15.03 No Waiver; Cumulative Remedies.
     No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     15.04 Attorney Costs, Expenses and Taxes.
     Each Borrower agrees (a) to pay or reimburse the Administrative Agent for
all costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other

94



--------------------------------------------------------------------------------



 



modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs, and (b) to pay or reimburse the
Administrative Agent and each Lender for all costs and expenses incurred in
connection with the enforcement, attempted enforcement, or preservation of any
rights or remedies under this Agreement or the other Loan Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Obligations and during any legal proceeding, including any
proceeding under any Debtor Relief Law), including all Attorney Costs. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 15.04
shall be payable within ten Business Days after demand therefor. The agreements
in this Section shall survive the termination of the Aggregate Commitments and
repayment of all other Obligations.
     15.05 Indemnification by the Borrowers.
     Whether or not the transactions contemplated hereby are consummated, each
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (c) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by any
Borrower or any Subsidiary, or any Environmental Liability related in any way to
any Borrower or any Subsidiary, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of any information or other materials obtained
through IntraLinks, any website or other similar information transmission
systems in connection with this Agreement, nor shall any Indemnitee have any
liability for any indirect or consequential damages relating to this Agreement
or any

95



--------------------------------------------------------------------------------



 



other Loan Document or arising out of its activities in connection herewith or
therewith (whether before or after the Closing Date). All amounts due under this
Section 15.05 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
     15.06 Payments Set Aside.
     To the extent that any payment by or on behalf of any Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.
     15.07 Successors and Assigns.
     (a) Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more commercial banks, other financial institutions
or other Persons, all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it; provided that (1) the Administrative Agent shall have given
its prior written consent to such assignment, which consent will not be
unreasonably withheld, conditioned or delayed; except that the consent of the
Administrative Agent shall not be required in connection with any assignment by
a Lender to (i) an existing Lender or (ii) an Affiliate of such Lender, provided
that if such Lender or Affiliate is (or would, if it were a Lender, be) a
Foreign Lender, such Person has complied with the requirements set forth in
Section 15.15 (as though it were a Lender) prior to such assignment, (2) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations in respect of its applicable
Commitment and Loans at the time owing to it, (3) each assignment, shall be in a
minimum amount of $2,000,000 (or, if less, such Lender’s entire applicable
Commitment and Loans with respect to such Commitment) or such lesser amount
consented to by the Administrative Agent, and (4) the parties to such assignment
shall execute and deliver to the Administrative Agent, for recording in the
Register (as hereinafter defined), an Assignment and Assumption, together with
any Notes subject to such assignment. Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, which effective date shall (unless otherwise consented to by
Administrative Agent) be at least five (5) Business Days after the execution
thereof, (aa) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Assumption, have the rights and obligations of a
Lender hereunder, and (bb) the

96



--------------------------------------------------------------------------------



 



assigning Lender shall, to the extent provided in such assignment and upon
payment to the Administrative Agent of the registration fee referred to in
Section 15.07(c), be released from its obligations under this Agreement.
     (b) Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:
     (1) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage,
     (2) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers and
their Subsidiaries or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the
Borrowers and their Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto;
     (3) such assignee confirms that it has received a copy of this Agreement
(together with any amendments thereto), together with copies of the most recent
financial statements referred to in Section 5.05 and Section 6.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption;
     (4) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;
     (5) such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;
     (6) such assignee agrees that it will perform in accordance with this
Agreement and the other Loan Documents all of the obligations that by the terms
thereof are required to be performed by it as a Lender;
     (7) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption;

97



--------------------------------------------------------------------------------



 



     (8) such assignee acknowledges that it has made arrangements with the
assigning Lender satisfactory to such assignee with respect to its pro rata
share of letter of credit fees in respect of outstanding Letters of Credit; and
     (9) such assignee acknowledges that it has complied with the provisions of
Section 15.15 to the extent applicable.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Administrative Agent a registration
fee in the sum of $3,500.
     (d) New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrowers and the Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.
     (e) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitments and/or Loans (including, in the case of a participation in a
Lender’s Revolving Credit Loan Commitment, such Lender’s participations in L/C
Obligations, owing to it); provided that (1) each of the Administrative Agent
and, unless an Event of Default shall have occurred and be continuing, the
Borrowers shall have given their prior written consent to such sale of a
participation, which consents will not be unreasonably withheld, conditioned or
delayed, except that the consent of the Borrowers or the Administrative Agent
shall not be required in connection with any sale of a participation by a Lender
to (i) an existing Lender or (ii) an Affiliate of such Lender, (2) each such
participation shall be in an amount of not less than $3,000,000, (3) such
Lender’s obligations under this Agreement shall remain unchanged, and (4) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 15.01 that directly affects such
Participant.

98



--------------------------------------------------------------------------------



 



     (f) Assignee or Participant Affiliated with the Borrowers. If any assignee
Lender is an Affiliate of any Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to Article X, and the
determination of the Required Lenders shall for all purposes of this Agreement
and the other Loan Documents be made without regard to such assignee Lender’s
interest in any of the Commitments or Loans. If any Lender sells a participating
interest in any of the Commitments or Loans to a participant, and such
participant is a Borrower or an Affiliate of a Borrower, then such transferor
Lender shall promptly notify the Administrative Agent of the sale of such
participation. A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to the
Administrative Agent pursuant to Article X to the extent that such participation
is beneficially owned by a Borrower or any Affiliate of a Borrower, and the
determination of the Required Lenders shall for all purposes of this Agreement
and the other Loan Documents be made without regard to the interest of such
transferor Lender in the Loans or Commitments to the extent of such
participation.
     (g) Miscellaneous Assignment Provisions. Any assigning Lender shall retain
its rights to be indemnified pursuant to Section 15.05 with respect to any
claims or actions arising prior to the date of such assignment. Anything
contained in this Section 15.07 to the contrary notwithstanding, any Lender may
at any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to (a) any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 and (b) with respect to any
Lender that is a fund that invests in bank loans, to any lender or any trustee
for, or any other representative of, holders of obligations owed or securities
issued by such fund as security for such obligations or securities or any
institutional custodian for such fund or for such lender. Any foreclosure or
similar action by any Person in respect of such pledge or assignment shall be
subject to the other provisions of this Section 15.07. No such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents, provide any voting rights
hereunder to the pledgee thereof, or affect any rights or obligations of the
Borrowers or Administrative Agent hereunder.
     (h) Assignment by Borrowers. The Borrowers shall not assign or transfer any
of their rights or obligations under this Agreement or any of the Loan Documents
without (i) the prior written consent of each of the Lenders and (ii) the
payment to the Administrative Agent, on behalf of the Lenders, of an assignment
fee in an amount equal to 1.0% of the amount to be assigned and all costs and
expenses associated with any such assignment. For purposes of this Agreement, a
Change in Control (whether by equity sale, issuance or otherwise) shall
constitute an assignment hereof.
     (i) Syndication. The Borrowers hereby agree, at the request of the
Administrative Agent, to use commercially reasonable efforts to assist and
cooperate with the Administrative Agent in efforts to complete any syndication
of the Commitments and the Loans hereunder, including, but not limited to,
promptly preparing and providing materials and information

99



--------------------------------------------------------------------------------



 



reasonably deemed necessary by the Administrative Agent to successfully complete
and otherwise facilitate such syndication, including all projections required to
be delivered pursuant to Section 5.05 and Section 6.01. The Borrowers and each
of their directors, officers, employees and agents shall, at the reasonable
request of the Administrative Agent, use commercially reasonable efforts to meet
with any potential lender and provide such additional information as such
Persons may reasonably request.
     (j) Assignment by Wells Fargo. Notwithstanding anything to the contrary
contained herein, if at any time Wells Fargo assigns all of its Commitments and
Loans pursuant to subsection (a) above, Wells Fargo may, upon thirty (30) days’
notice to the Borrowers and the Lenders, resign as L/C Issuer. In the event of
any such resignation as L/C Issuer, the Borrowers shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder, subject to the
acceptance by such Lender of such appointment; provided, however, that no
failure by the Borrowers to appoint any such successor or any failure by any
such Lender to accept such an appointment shall affect the resignation of Wells
Fargo as L/C Issuer. If Wells Fargo resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the applicable Lenders to make Revolving Credit Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.10(c)).
     15.08 Confidentiality.
     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from any Borrower relating to any Borrower or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower, provided that, in the case of information received
from a Borrower after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be

100



--------------------------------------------------------------------------------



 



considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, Letters of Credit and
transactions contemplated hereby. In addition, the Administrative Agent may
disclose to any agency or organization that assigns standard identification
numbers to loan facilities such basic information describing the facilities
provided hereunder as is necessary to assign unique identifiers (and, if
requested, supply a copy of this Agreement), it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to make available to the public only such
Information as such person normally makes available in the course of its
business of assigning identification numbers
     15.09 Set-off.
     In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Borrower, any such notice being waived by each Borrower
(on its own behalf and on behalf of each Borrower) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Borrowers against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.
     15.10 Interest Rate Limitation.
     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents, together with
all fees, charges and other amounts that may be treated as interest under
applicable law (collectively, the “Charges”) shall not exceed the maximum lawful
rate of interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive Charges in an amount that
exceeds the Maximum Rate, the excess Charges shall be applied to the principal
of the applicable Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers. In determining whether

101



--------------------------------------------------------------------------------



 



the Charges contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     15.11 Counterparts.
     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
     15.12 Integration.
     This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.
     15.13 Survival of Representations and Warranties.
     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
     15.14 Severability.
     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
     15.15 Tax Forms.

102



--------------------------------------------------------------------------------



 



     (a) (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the any Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
any Borrower pursuant to this Agreement) or such other evidence satisfactory to
the Borrowers and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States laws and regulations to avoid, or such evidence as is satisfactory
to the Borrowers and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by any Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrowers make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.
     (ii) Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.
     (iii) The Borrowers shall not be required to pay any additional amount to
any Foreign Lender under Section 3.01 (A) with respect to any Taxes required to
be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 15.15(a) or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 15.15(a); provided that if such Lender
shall have satisfied the requirement of this Section 15.15(a)

103



--------------------------------------------------------------------------------



 



on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 15.15(a) shall relieve any Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that, as a result of any change in any
applicable law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof, such Lender is no
longer properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
     (iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrowers are not required to pay additional
amounts under this Section 15.15(a).
     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.
     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.
     15.16 Estoppel Certificates.
     Borrowers, within ten (10) days after request by Administrative Agent and
at Borrowers’ expense, will furnish Administrative Agent and Lenders with a
statement, duly acknowledged and certified, setting forth the amount of all
Loans, L/C Obligations and other Obligations and the offsets or defenses
thereto, if any, all in form and substance reasonably acceptable to
Administrative Agent.
     15.17 Recourse.
     Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the liability for payment of the Loans, L/C Obligations
and other Obligations and for the payment and performance of all other
agreements, covenants and obligations contained herein or in any of the other
Loan Documents, shall be the full recourse obligations of the Borrowers.

104



--------------------------------------------------------------------------------



 



     15.18 Governing Law; Consent to Jurisdiction.
     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.
     (b) EACH PARTY HERETO HEREBY CONSENTS, UNCONDITIONALLY AND IRREVOCABLY, TO
THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF
NEW YORK AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN PURSUIT OF A JUDGMENT ON A
NOTE WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE ANY COMPANY-OWNED PROPERTY IS
LOCATED TO TAKE JURISDICTION OF SUCH COMPANY-OWNED PROPERTY. EACH BORROWER
FURTHER CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF EACH STATE WHERE
ANY COMPANY-OWNED PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO
ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH COMPANY-OWNED PROPERTY
INCLUDING BUT NOT LIMITED TO FORECLOSURES, AND EACH BORROWER AGREES THAT
ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH ADMINISTRATIVE AGENT OR LENDERS DEEM NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS OR
TO OTHERWISE ENFORCE ITS RIGHTS AGAINST ANY BORROWER, ANY OTHER BORROWER OR
THEIR RESPECTIVE PROPERTY. EACH BORROWER FURTHER IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS TO THE SERVICE OF PROCESS,
GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN
CONNECTION WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES
APPLICABLE TO SUCH PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE
IN THE FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID
PROCEEDINGS BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ADMINISTRATIVE AGENT AND LENDERS TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY
BORROWER IN ANY JURISDICTION. TO THE EXTENT THAT ANY

105



--------------------------------------------------------------------------------



 



BORROWER HAS OR MAY HEREAFTER ACQUIRE ANY IMMUNITY FROM THE JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH
RESPECT TO ANY BORROWER OR ANY BORROWER’S PROPERTY, EACH BORROWER HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.
     15.19 Waiver of Right to Trial by Jury and Other Rights.
     TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR
CLAIM TO ANY CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES,
SPECIAL DAMAGES AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
ANY PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR
IN ANY WAY RELATING TO ANY LOAN OR ANY PROPERTY (INCLUDING ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT, LENDERS AND L/C ISSUER TO ENTER
INTO THIS AGREEMENT AND TO MAKE THE CREDIT EXTENSIONS.
     15.20 Time of the Essence.
     For all payments to be made and all obligations to be performed under the
Loan Documents, time is of the essence.
     15.21 Joint and Several Liability of Borrowers.
     The liability of all Borrowers hereunder, under the Notes and under each
other Loan Document shall be joint and several. Each Borrower shall be primarily
and directly liable hereunder, under the Notes and under each other Loan
Document.
     15.22 Patriot Act Notice.
     Each Lender. the L/C Issuer and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrowers that, pursuant
to the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001 (the “Patriot Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrowers and other information that will
allow such Lender, the L/C Issuer or the Administrative Agent, as applicable, to
identify the Borrowers in accordance with the Patriot Act.
     15.23 Ratification; Reaffirmation.

106



--------------------------------------------------------------------------------



 



     (a) Except as expressly set forth in this Agreement, the Prior Credit
Agreement (as amended and restated by this Agreement) and each of the other Loan
Documents (including, without limitation, the Loan Documents executed in
connection with the Prior Credit Agreement or Original Credit Agreement (as
applicable)), are hereby ratified and remain in full force and effect. Nothing
contained herein shall be deemed to be a novation of any Note or otherwise
affect the priority of the lien of any of the Loan Documents.
     (b) Without in any way limiting the foregoing or any other provision of
this Agreement and in addition to the representations and warranties contained
in Article V of this Agreement, Borrowers hereby expressly reaffirm as of the
date hereof that the representations and warranties of the Borrowers contained
in the Loan Documents furnished in connection with the Original Credit Agreement
or Prior Credit Agreement or thereafter at any time under or in connection with
the Loan Documents are true and correct on and as of the date hereof (subject to
the exceptions set forth in Section 4.03.

107



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            FAMOUS DAVE’S OF AMERICA, INC.,
a Minnesota corporation
      By:   /s/ Diana Purcel         Name:   Diana Purcel        Title:   Chief
Financial Officer        D&D OF MINNESOTA, INC.,
a Minnesota corporation
      By:   /s/ Diana Purcel         Name:   Diana Purcel        Title:   Chief
Financial Officer        LAKE & HENNEPIN BBQ AND BLUES, INC.,
a Minnesota corporation
      By:   /s/ Diana Purcel         Name:   Diana Purcel        Title:   Chief
Financial Officer        FAMOUS DAVE’S RIBS, INC.,
a Minnesota corporation
      By:   /s/ Diana Purcel         Name:   Diana Purcel        Title:   Chief
Financial Officer        FAMOUS DAVE’S RIBS-U, INC.,
a Minnesota corporation
      By:   /s/ Diana Purcel         Name:   Diana Purcel        Title:   Chief
Financial Officer   

S-1



--------------------------------------------------------------------------------



 



         

            FAMOUS DAVE’S RIBS OF MARYLAND,
INC., a Minnesota corporation
      By:   /s/ Christopher O’Donnell         Name:   Christopher O’Donnell     
  Title:   President        WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent, L/C
Issuer and as a Lender
      By:   /s/ Stephen Leon         Name:   Stephen Leon        Title:  
Managing Director              By:   /s/ Maureen S. Malphus         Name:  
Maureen S. Malphus        Title:   Vice President     

S-2